EXHIBIT 10

EXECUTION COPY

PURCHASE AND SALE AGREEMENT

between

SN Power Peru Holding S.R.L.

as Purchaser

and

PSEG Americas Ltd.

as Seller

Dated as of September 17, 2007

--------------------------------------------------------------------------------



This Table of Contents is not part of the Agreement to which it is attached but
is inserted for convenience only.

TABLE OF CONTENTS

        Page   ARTICLE I DEFINITIONS       2           Section 1.01.  
Definitions   2         Section 1.02.   Certain Principles of Interpretation  
12   ARTICLE II SALE OF INTERESTS AND CLOSING   12           Section 2.01.  
Purchase and Sale   12         Section 2.02.   Purchase Price   12
        Section 2.03.   &Closing   12         Section 2.04.   Enterprise Value;
Calculation of Purchase Price   13         Section 2.05.   Post-Closing
Adjustment to Purchase Price   13         Section 2.06.   No Dissolution of AenP
  15         Section 2.07.   Capital Gain Tax   15         Section 2.08.  
Further Assurances; Post-Closing Cooperation; Updating         Schedules   15  
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER   16           Section
3.01.   Legal Existence   16         Section 3.02.   Authority   17
        Section 3.03.   No Conflicts   17         Section 3.04.   Governmental
or Regulatory Approvals and Filings   19         Section 3.05.   Capitalization
  19         Section 3.06.   Legal Proceedings   20         Section 3.07.  
Title to Property   20         Section 3.08.   Electroandes Contracts   21
        Section 3.09.   Taxes   21         Section 3.10.   Employee Matters   22
        Section 3.11.   Insurance   22         Section 3.12.   Environmental
Matters   22         Section 3.13.   Financial Statements and Condition   23
        Section 3.14.   No Material Adverse Effect   23         Section 3.15.  
Compliance with Laws   23         Section 3.16.   Brokers   23         Section
3.17.   Disclosure Documents   23   ARTICLE IV REPRESENTATIONS AND WARRANTIES OF
PURCHASER   24           Section 4.01.   Legal Existence   24         Section
4.02.   Authority   24


i

--------------------------------------------------------------------------------



        Section 4.03.   No Conflicts   24         Section 4.04.   Governmental
or Regulatory Approvals   25         Section 4.05.   Legal Proceedings   25
        Section 4.06.   Investment Representations   25         Section 4.07.  
Brokers   25         Section 4.08.   Due Diligence Investigation   25
        Section 4.09.   Financing   25   ARTICLE V COVENANTS OF SELLER   26  
        Section 5.01.   Investigation by Purchaser   26         Section 5.02.  
Conduct of Business   26         Section 5.03.   Certain Restrictions   26
        Section 5.04.   Governmental or Regulatory Approvals   27
        Section 5.05.   Fulfillment of Conditions   27         Section 5.06.  
Further Assurances   27   ARTICLE VI COVENANTS OF PURCHASER   28  
        Section 6.01.   Governmental or Regulatory Approvals   28
        Section 6.02.   Fulfillment of Conditions   28         Section 6.03.  
Further Assurances   28         Section 6.04.   Source of Funds   29
        Section 6.05.   No Trading   29   ARTICLE VII CONDITIONS TO OBLIGATIONS
OF PURCHASER   29           Section 7.01.   Representations and Warranties   29
        Section 7.02.   Performance   30         Section 7.03.   Certificates
and Documents   30         Section 7.04.   Orders and Laws   30         Section
7.05.   Governmental or Regulatory Approvals   30         Section 7.06.  
Resignations   30   ARTICLE VIII CONDITIONS TO OBLIGATIONS OF SELLER   30  
        Section 8.01.   Representations and Warranties   30         Section
8.02.   Performance   30         Section 8.03.   Officers’ Certificates   30
        Section 8.04.   Orders and Laws   30         Section 8.05.  
Governmental or Regulatory Approvals   31         Section 8.06.   Third Party
Consents   31         Section 8.07.   Government Lists Findings   31
        Section 8.08.   AenP Transfer   31


ii

--------------------------------------------------------------------------------



ARTICLE IX SURVIVAL; DISCLAIMER; NON-RECOURSE; INDEMNITY; TRANSFER    
        TAXES       31           Section 9.01.   Survival and Damage Limitations
  31         Section 9.02.   Disclaimer   31         Section 9.03.  
Non-Recourse   32         Section 9.04.   Purchaser’s Indemnity   32
        Section 9.05.   Indemnification by Seller   32         Section 9.06.  
Limits on Indemnification   33         Section 9.07.   Notice of Loss; Third
Party Claims   34         Section 9.08.   Remedies   35         Section 9.09.  
Tax Matters   35         Section 9.10.   Transfer Taxes   35         Section
9.11.   Tax Indemnities   35         Section 9.12.   Tax Refunds and Tax
Benefits   36         Section 9.13.   Contests   37         Section 9.14.  
Preparation of Tax Returns   38         Section 9.15.   Tax Cooperation and
Exchange of Information   38         Section 9.16.   Tax Covenants   39
        Section 9.17.   Tax Treatment   39         Section 9.18.   Other Sources
  39   ARTICLE X TERMINATION   40           Section 10.01.   Termination   40
        Section 10.02.   Effect of Termination   40   ARTICLE XI MISCELLANEOUS  
41           Section 11.01.   Entire Agreement   41         Section 11.02.  
Expenses   41         Section 11.03.   Confidentiality   41         Section
11.04.   Announcements   42         Section 11.05.   No Waiver   42
        Section 11.06.   Amendments   42         Section 11.07.   Addresses for
Notices   42         Section 11.08.   Necessary Funds; Purchaser Parent Guaranty
  44         Section 11.09.   Seller Parent Guaranty   45         Section 11.10.
  Captions   46         Section 11.11.   Assignment   46         Section 11.12.
  Counterparts   46         Section 11.13.   Governing Law   46         Section
11.14.   Consent to Jurisdiction   46         Section 11.15.   Waiver of Jury
Trial   47         Section 11.16.   Time   47         Section 11.17.   Markings
  47


iii

--------------------------------------------------------------------------------



EXHIBITS  

EXHIBIT A

  Working Capital EXHIBIT B   Bill of Sale EXHIBIT C   AenP Transfer of Interest
to Purchaser EXHIBIT D   Officer’s Certificate of Seller EXHIBIT E   Officer’s
Certificate of Purchaser   SCHEDULES   SCHEDULE A   SELLER’S DISCLOSURE SCHEDULE
Section 3.01(b)   TEC Section 3.03   No Conflicts Section 3.04   Governmental or
Regulatory Approvals and Filings Section 3.06   Legal Proceedings Section 3.08  
Electroandes Contracts Section 3.09   Taxes Section 3.10(b)   Employee Matters
Section 3.12   Environmental Matters Section 8.06   Third Party Consents      
SCHEDULE B   PURCHASER’S DISCLOSURE SCHEDULE


iv

--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT

     This PURCHASE AND SALE AGREEMENT is made as of September 17, 2007 (this
“Agreement”) by and among:

           (a)   SN Power Peru Holding S.R.L., a Peruvian sociedad de
responsabilidad limitada (“Purchaser”);         (b) solely for purposes of
Section 11.08, Statkraft Norfund Power Invest AS, a company incorporated under
the laws of Norway and the indirect parent of Purchaser (“Purchaser Parent”);  
      (c) PSEG Americas Ltd., a Bermuda company (“Seller”);         (d) solely
for purposes of Section 11.09, PSEG Global L.L.C., a New Jersey limited
liability company (“Seller Parent”);         (e) Transamerica Energy Company, a
Cayman Islands company (“TEC”); and         (f) solely for the purposes of
Sections 2.07 and 9.04, Electroandes S.A., a Peruvian sociedad anonima.

WITNESSETH:

     WHEREAS, the Government of Peru desired to privatize the four hydroelectric
facilities of Empresa Minera del Centro del Perú S.A. (“CENTROMIN”) which were
owned and operated by CENTROMIN’s subsidiary Empresa de Electrícidad de los
Andes S.A., a Peruvian sociedad anonima (“Original Electroandes”);

     WHEREAS, Inversiones Elegia S.R.L. (“IES”) was formed on February 15, 2001
to bid to acquire Original Electroandes from CENTROMIN;

     WHEREAS, on December 11, 2001, IES and CENTROMIN entered into a contract
(the “Privatization Agreement”) pursuant to which IES would acquire 99.6744% of
Original Electroandes from CENTROMIN (the balance of ownership being acquired by
employees of Original Electroandes) and IES would make certain investments in
Original Electroandes;

     WHEREAS, in connection with the Privatization Agreement, on December 11,
2001, IES executed a Juridical Stability Agreement with the Government of Peru,
as recipient of an equity investment of the Seller and TEC (the “IES Stability
Agreement”), related primarily to Peruvian income tax rates;

     WHEREAS, Seller and TEC also entered into separate Juridical Stability
Agreements with the Government of Peru, both dated December 11, 2001 (each, an
“Investment Stability Agreement”), related primarily to Peruvian income tax
rates on dividends;

--------------------------------------------------------------------------------



     WHEREAS, by an agreement of asociación en participación dated December 6,
2001 (as amended on December 31, 2002, February 25, 2005 and August 17, 2006,
the “AenP Agreement”), Seller, the owner of 20.40% of the equity interests of
IES (the “PSEG Americas Stake”) and TEC, a wholly owned subsidiary of Seller and
the owner of 79.59% of the equity

2

--------------------------------------------------------------------------------



interests of IES (the “TEC Stake”) formed a Peruvian asociación en participación
(“AenP”) with respect to their ownership and operation of IES;

     WHEREAS, on May 7, 2002, IES was reconstituted from a sociedad comercial de
responsabilidad limitada, or S.R.L., into a sociedad anónima and thereafter
renamed “Electroandes S.A.” (“Electroandes”);

     WHEREAS, on June 1, 2002, Original Electroandes was merged into
Electroandes;

     WHEREAS, during the course of 2003, Electroandes made three separate
issuances of bonds, and, in connection therewith, trusts were created on all of
the assets and revenue of Electroandes, including cash flows from revenues, and
a pledge of the stock of Electroandes was given by Seller and TEC to secure
payment thereof (which pledge was released on October 13, 2005);

     WHEREAS, on December 18, 2006 CENTROMIN assigned the Privatization
Agreement to Activos Mineros S.A.C.;

     WHEREAS, Purchaser desires to purchase and Seller desires to sell 100% of
the capital stock of TEC, the PSEG Americas Stake and Seller’s membership
interest in AenP (collectively, the “Interests”), which will result in
Purchaser’s beneficial ownership of 99.99% of Electroandes and Purchaser’s
control of 100% of AenP; and

     WHEREAS, immediately prior to the Closing, Seller and TEC will cause AenP
to distribute all of the equity interests held by AenP in PSEG Peru Company, a
Cayman Islands company, to TEC, and TEC will, in turn, distribute all such
equity interests to Seller.

     ACCORDINGLY, in consideration of the mutual covenants and agreements set
forth in this Agreement and intending to be legally bound, Seller, Purchaser,
solely for the purpose of Sections 2.07 and 9.04, Electroandes, solely for
purposes of Section 11.08, Purchaser Parent and, solely for purposes of Section
11.09, Seller Parent, agree as follows:

ARTICLE I

DEFINITIONS

     Section 1.01. Definitions. As used in this Agreement, the following defined
terms have the meanings indicated below.

     “Action or Proceeding” means any action, tax audit, tax examination, suit,
proceeding, arbitration or investigation by or before a Governmental or
Regulatory Authority.

     “AenP” has the meaning given to that term in the recitals.

     “AenP Agreement” has the meaning given to that term in the recitals.

     “AenP Transfer of Interest to Purchaser” is defined in Section 2.06.

--------------------------------------------------------------------------------



     “Affiliate” means any Person that directly or indirectly through one or
more intermediaries, controls, is controlled by or is under common control with
the Person specified. For purposes of this definition, “control” of a Person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person whether through ownership of voting
securities or ownership interests, by Contract or otherwise.

     “Agreement” has the meaning given to that term in the preamble.

     “Allocated Liabilities” has the meaning given to that term in Section 9.04.

     “Antitrust Law” means any applicable antitrust, competition, premerger
notification or trade regulation law, regulation or order, including any such
law, regulation or order promulgated by INDECOPI.

     “Audited Financial Statements” means the balance sheet of Electroandes as
of December 31, 2006 audited by Deloitte, and the related statements of
operations, changes in net worth and cash flow for the fiscal year then ended,
including all notes thereto.

     “Bringdown Date” has the meaning given to that term in Section 7.01.

     “Business Day” means a day other than Saturday, Sunday or any day on which
banks located in Lima, Peru or New York, New York are authorized or obligated to
close.

     “Capital Expenditures” means the amount of capital expenditures paid by
Electroandes with respect to the Yaupi Expansion Project for a given period.

     “Capital Gain Tax” has the meaning given to that term in Section 2.07.

     “Capital Gain Tax Return” has the meaning given to that term in Section
2.07.

     “CENTROMIN” has the meaning given to that term in the recitals.

     “Closing” means the closing of the transactions contemplated by Section
2.01.

     “Closing Capex” means the amount of Capital Expenditures for the period
beginning on July 1, 2007 and ending on the Closing Date.

     “Closing Capex Statement” has the meaning given to that term in Section
2.05(a) .

     “Closing Date” means:

     (a)      before the Closing occurs the 3rd Business Day following the date
on which the last of the conditions set forth in Articles VII and VIII are
satisfied or waived by Purchaser or Seller, respectively as permitted
thereunder; and

     (b)      such date as Seller and Purchaser effect the Closing.

     “Closing Debt” means the amount of Debt as of the Closing Date.

--------------------------------------------------------------------------------



     “Closing Debt Statement” has the meaning given to that term in Section
2.05(a) .

     “Closing Statements” has the meaning given to that term in Section 2.05(a)
.

     “Closing Working Capital” means the Working Capital as of the close of
business in Peru on the Closing Date, prepared on a basis consistent with the
preparation of the statement set forth on Exhibit A attached hereto.

     “Closing Working Capital Statement” has the meaning given to that term in
Section 2.05(a) .

     “Code” means the United States Internal Revenue Code of 1986, as amended.

     “Confidentiality Agreement” means that certain Confidentiality Agreement
entered into on the 23rd day of May 2007, by and between affiliates of each of
Seller and Purchaser.

     “Contest” shall have the meaning given to that term in Section 9.13(b) .

     “Contract” means any contract, agreement, lease, license, evidence of
indebtedness, mortgage, indenture, security agreement or other legally binding
arrangement, whether oral or written.

     “Debt” means all short-term and long-term (including the current portion
thereof) indebtedness of Electroandes for borrowed money, expressed in U.S.
Dollars and determined in accordance with GAAP applied on a basis consistent
with the past practices of Electroandes. For reference purposes only, as of June
30, 2007, the amount of Debt was $105,944,515.

     “Designated Amount” means $100,000.

     “Designated Representations” has the meaning given to that term in Section
9.01.

     “Electroandes” has the meaning given to that term in the recitals.

     “Electroandes Contracts” has the meaning given to that term in Section
3.08(a) .

     “Electroandes Financial Statements” means, collectively, (i) the Audited
Financial Statements, and (ii) the Interim Financial Statements.

     “Electroandes Information” means, collectively, the information contained
in the Electronic Dataroom, including the Electroandes Information Memorandum
provided by J.P. Morgan Securities, Inc. to Purchaser and the materials dated
July 2007 provided to Purchaser in connection with the management presentations
given by Seller and Electroandes.

     “Electroandes Material Adverse Effect” means any change or event or effect
that is materially adverse to the business, financial condition or results of
operations of Electroandes in an amount in excess of $25,000,000; provided,
however, that none of the following shall be considered an Electroandes Material
Adverse Effect:

--------------------------------------------------------------------------------



     (a)      any change in economic conditions generally or in the industry in
which Electroandes operates;

     (b)      any change in international, national, regional, state or local
wholesale or retail markets for electric power or related products;

     (c)      any change in general regulatory or political conditions in Peru
(including any act of war or terrorist activity);

     (d)      any change of Law; or

     (e)      any action to be taken pursuant to or in accordance with this
Agreement.

     “Electronic Dataroom” means the electronic dataroom operated by Merrill
Corporation to which Purchaser was given access for the purpose of conducting
its due diligence on Electroandes and TEC.

     “Enterprise Value” means $390,000,000.

     “Environmental Condition” means the presence, release, threatened release,
or disposal or discharge of any Hazardous Substance at, in, on, from, or
affecting Electroandes or its Properties or any violation of any Environmental
Law with respect to Electroandes.

     “Environmental Laws” means any and all Laws, Orders, codes or other legally
enforceable requirements of any Peruvian Governmental or Regulatory Authority,
regulating, relating to or imposing liability or standards of conduct concerning
pollution or protection of the environment, natural resources, or human health,
including with respect to occupational safety and health hazards.

     “Environmental Liability” means any Liability (including any Liability for
personal injury, property or natural resource damages, costs of environmental
remediation, fines, attorneys’ fees, or penalties), arising under any
Environmental Law or any Contract, or other consensual arrangement pursuant to
which any Liability is assumed or imposed with respect to any environmental,
health or safety matters.

     “Estimated Capex” means Seller’s reasonable estimate of Capital
Expenditures for the period beginning on July 1, 2007 and ending on the expected
Closing Date.

     “Estimated Debt” means Seller’s reasonable estimate of the amount of Debt
as of the expected Closing Date.

     “Estimated Working Capital” means Seller’s reasonable estimation of Working
Capital as of the expected Closing Date, prepared on a basis consistent with the
preparation of the statement set forth on Exhibit A attached hereto.

     “Evaluation Material” has the meaning given to that term in the
Confidentiality Agreement.

--------------------------------------------------------------------------------



     “Final Closing Capex Statement” means the final and binding Closing Capex
Statement as of the Settlement Date pursuant to Section 2.05(c) .

     “Final Closing Debt Statement” means the final and binding Closing Debt
Statement as of the Settlement Date pursuant to Section 2.05(c) .

     “Final Closing Working Capital Statement” means the final and binding
Closing Working Capital Statement as of the Settlement Date pursuant to Section
2.05(c) .

     “Funding Violation” has the meaning given to that term in Section 6.04.

     “GAAP” means accounting principles generally accepted in Peru.

     “Good Utility Practices” means the practices, methods and acts engaged in
by a significant portion of the hydroelectric industry in Peru that, at a
particular time, in the exercise of reasonable judgment in light of the facts
known at the time a decision was made, would have been expected to accomplish
the desired result in a manner consistent with good hydroelectric power industry
practices in Peru, the requirements of all applicable Laws of the Governmental
or Regulatory Authorities of Peru, economy and expedition. Good Utility
Practices are not intended to be limited to the optimum practices, methods or
acts to the exclusion of all others but rather to include a spectrum of possible
practices, methods or acts generally accepted in Peru during the relevant period
in light of the circumstances.

     “Government Lists” means, collectively, the following lists maintained by
the United States government:

     (a)      the two lists maintained by the United States Department of
Commerce (Denied Persons and Entities; the Denied Persons list can be found at
http://www.bis.doc.gov/dpl/Default.htm; the Entity List can be found at
http://www.bis.doc.gov/Entities/Default.htm);

     (b)      the two lists maintained by the United States Department of the
Treasury (Specially Designated Nationals and Blocked Persons; both lists can be
found at http://www.ustreas.gov/offices/eotffc/ofac/sdn/t1lsdn.pdf);

     (c)      the two lists maintained by the United States Department of State
(Terrorist Organizations and Debarred Parties; the Terrorists Organizations list
can be found at http://www.state.gov/s/ct/rls/fs/37191.htm; the Debarred Persons
list can be found at http://www.pmdtc.org/debar059.htm);

     (d)      the list maintained by Financial Action Task Force on Money
Laundering (this list can be found at
http://www1.oecd.org/fatf/pdf/40Recs-2003_en.pdf); and

     (e)      any other list of terrorists, terrorist organizations or narcotics
traffickers maintained pursuant to any of the rules and regulations of the
Office of Foreign Assets Control, The United States Department of the Treasury,
or by any other U.S. Government Authority.

     “Governmental or Regulatory Approval” means:

--------------------------------------------------------------------------------



     (a)      any authorization, consent, approval, license, ruling, permit,
tariff, rate, certification, waiver, exemption, filing, variance or Order of any
Governmental or Regulatory Authority in question; or

     (b)      any registration by or with any Governmental or Regulatory
Authority in question.

     “Governmental or Regulatory Authority” means any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including any governmental authority, agency,
department, board, commission, or instrumentality of the country in question or
any court, tribunal or judicial or arbitral body.

     “Governmental or Regulatory Rule” means any Law, Order, permit, franchise,
license, agreement, directive, or requirement of, or other governmental or
regulatory restriction or any similar form of decision of or determination by,
or any interpretation or administration of any of the foregoing by, any
Governmental or Regulatory Authority in question.

     “Hazardous Substance” means any chemical, material, substance or waste that
is regulated under or defined as hazardous or toxic or as a pollutant or
contaminant under any Environmental Law or with respect to which liability or
standards of conduct are imposed under any Environmental Law.

     “IES” has the meaning given to that term in the recitals.

     “IES Stability Agreement” has the meaning given to that term in the
recitals.

     “Indebtedness” means to the extent the following would be reflected on a
balance sheet of Electroandes, the principal amount of all indebtedness of
Electroandes with respect to:

     (a)      borrowed money; and

     (b)      reimbursement obligations for letters of credit and financial
guarantees (excluding indemnity obligations).

     “INDECOPI” means the Peruvian Instituto Nacional de Defensa de la
Competencia y de la Protección de la Propiedad Intelectual.

     “Indemnified Party” means a Purchaser Indemnified Party or a Seller
Indemnified Party, as the case may be.

     “Indemnified Taxes” means:

     (a)      all Taxes imposed on TEC, AenP or Electroandes for any Pre-Closing
Period;

     (b)      with respect to Straddle Periods, Taxes imposed on TEC, AenP or
Electroandes which are allocable, pursuant to Section 9.11(c), to the portion of
such period ending on the date of the Closing;

--------------------------------------------------------------------------------



     (c)      Taxes attributable to a taxable period ending on or before the
date of the Closing for which TEC, AenP or Electroandes is held liable by reason
of TEC, AenP or Electroandes being included in any consolidated, affiliated,
combined or unitary group with Seller (or any Affiliates of Seller) at any time
before the date of the Closing;

     (d)      Capital Gain Taxes (except to the extent the Purchase Price has
been reduced in connection with the payment of any such Capital Gain Taxes); and

     (e)      Taxes for a taxable period (or portion of a taxable period) ending
on or prior to the Closing Date and any liabilities resulting from a breach of
the representations and warranties set forth in Section 3.09.

     provided, however, that Indemnified Taxes shall not include Taxes:

     (i)     imposed on Electroandes by reason of the final and non-appealable
resolution of the SUNAT Deductibility Proceeding and any final and
non-appealable resolution of any SUNAT Follow-On Dispute;

     (ii)    resulting from any act, transaction or omission of Purchaser or its
Affiliates (including TEC, AenP or Electroandes) occurring after the Closing;

     (iii)   attributable to Purchaser’s failure to satisfy any of its
obligations pursuant to this Agreement;

     (iv)   resulting from any elections made by Purchaser or its Affiliates,
including an actual or deemed election under Section 338 or Section 754 of the
Code (or any similar provision of U.S. state or local or non-U.S. Law) with
respect to the transactions contemplated by this Agreement;

     (v)    which are Transfer Taxes for which Purchaser is responsible for
pursuant to Section 9.10; or

     (vi)   Taxes for a taxable period (or portion of a taxable period)
beginning after the Closing Date.

     “Indemnifying Party” means Seller pursuant to Section 9.05 and Purchaser
pursuant to Section 9.04, as the case may be.

     “Interests” has the meaning given to that term in the recitals.

     “Interim Financial Statements” means the unaudited balance sheet of
Electroandes and related statement of operations as of June 30, 2007.

     “Investment Stability Agreement” has the meaning given to that term in the
recitals.

--------------------------------------------------------------------------------



     “Knowledge of Seller” means the actual knowledge, after due inquiry, of
David Seabrook, Nelson Garcez, Matthew McGrath, Craig Smith, Cliff Pardo, Maria
Cristina Couturier Llerena and Mark Hoffmann Rosas.

     “Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law in any state, county, city or other
political subdivision of the country of the Governmental or Regulatory Authority
in question and includes Governmental or Regulatory Rules.

     “Liabilities” means all indebtedness, obligations and other liabilities of
a Person (whether absolute, accrued, contingent, fixed or otherwise, or whether
due or to become due).

     “Lien” means any mortgage, trust, pledge, assessment, security interest,
lease, lien, adverse claim, levy, charge, easement, restrictive covenant,
encroachment or other encumbrance or restriction of any kind, including any
restriction on the exercise of attributes of ownership or any conditional sale
contract, title retention contract or other contract to grant any of the
foregoing.

     “Loss” has the meaning given to that term in Section 9.05.

     “Necessary Funds” has the meaning given to that term in Section 4.09.

     “Notional Working Capital” means $5,500,000.

     “Option” means, with respect to any Person, any security, right,
subscription, warrant, option, “phantom” stock right or other Contract that
gives the right to:

     (i)      purchase or otherwise receive or be issued any shares of capital
stock or other equity interest of such Person or any security of any kind
convertible into or exchangeable or exercisable for any shares of capital stock
or other equity interest of such Person; or

     (ii)      receive or exercise any benefits or rights similar to any rights
enjoyed by or accruing to the holder of shares of capital stock or other equity
interest of such Person by virtue of ownership of such shares or equity
interests, including any rights to participate in the equity or income of such
Person or to participate in or direct the election of any directors or officers
of such Person or the manner in which any shares of capital stock of such Person
are voted.

     “Order” means any writ, judgment, decree, injunction or similar order of
any Governmental or Regulatory Authority in question.

     “Original Electroandes” has the meaning given to that term in the recitals.

     “Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, entity,
unincorporated organization or Governmental or Regulatory Authority.

--------------------------------------------------------------------------------



     “Possession of Seller” means in the actual possession of Seller.

     “Post-Closing Period” means any taxable period (or portion thereof)
beginning after the date of the Closing.

     “Pre-Closing Period” means any taxable period (or portion thereof) ending
on or prior to the date of the Closing.

     “Privatization Agreement” has the meaning given to that term in the
recitals.

     “Properties” means, as to any Person, all assets and properties of every
kind, nature, character and description (whether real or personal, whether
tangible or intangible) of such Person.

     “PSEG Americas Stake” has the meaning given to that term in the recitals.

     “Purchase Price” has the meaning given to that term in Section 2.02.

     “Purchaser” has the meaning given to that term in the preamble.

     “Purchaser Indemnified Party” has the meaning given to that term in Section
9.05.

     “Purchaser Parent” has the meaning given to that term in the preamble.

     “Representatives” means, as to any Person, its officers, directors,
employees, partners, members, stockholders, counsel, accountants, financial
advisers, engineers and consultants.

     “Seller” has the meaning given to that term in the preamble.

     “Seller Approvals” has the meaning given to that term in Section 3.04(a) .

     “Seller Indemnified Party” has the meaning given to that term in Section
9.04.

     “Seller’s Disclosure Schedule” means the lists, descriptions, exceptions
and other information and materials set forth on the attached Schedule A.

     “Settlement Date” has the meaning given to that term in Section 2.05(c) .

     “Side Letter” means the side letter between Seller and Purchaser Parent
executed on the date hereof.

     “SUNAT” means the Peruvian Superintendencia Nacional de Administración
Tributaria.

     “SUNAT Deductibility Proceeding” means that certain controversy brought by
SUNAT in July 2005, against Electroandes claiming past due taxes for 2002,
totaling approximately $2,000,000 (including interest) as a result of deducting
a portion of the interest on

--------------------------------------------------------------------------------



loans originally granted by non-domestic entities to IES for the acquisition of
shares of Electroandes.

     “SUNAT Follow-On Dispute” has the meaning given to that term in Section
3.09 of Seller’s Disclosure Schedule.

     “Straddle Period” means any taxable period beginning on or prior to the
date of the Closing and ending after the date of the Closing.

     “Takeover Date” is the date of the notarization of the actual transfer of
99.6744% in Original Electroandes to IES.

     “Tax” means any and all federal, state, provincial, local, foreign and
other taxes, levies, imposts, duties, and similar governmental charges in the
nature of a tax (including any interest, fines, assessments, penalties or
additions to tax imposed in connection therewith or with respect thereto)
including:

     (a)      taxes imposed on, or measured by, income, franchise, profits or
gross receipts; and

     (b)      ad valorem, value added, capital gains, sales, goods and services,
use, real or personal property, capital stock, license, branch, payroll,
estimated withholding, employment, social security (or similar), unemployment,
compensation, utility, severance, production, excise, stamp, occupation,
premium, windfall profits, transfer and gains taxes, and customs duties.

     “Tax Return” means any return, report, information return, declaration,
claim for refund, election, disclosure, estimate, information report or return,
or other document, together with all schedules, attachments, amendments and
supplements thereto (including all related or supporting information), supplied
to or required to be supplied to any Governmental or Regulatory Authority with
respect to Taxes.

     “TEC” has the meaning given to that term in the preamble.

     “TEC Stake” has the meaning given to that term in the recitals.

     “Third Party Claim” has the meaning given to that term in Section 9.07(b) .

     “Transfer Taxes” has the meaning given to that term in Section 9.10.

     “U.S. Dollars” or “$” means the lawful currency of the United States.

     “Updated Seller’s Disclosure Schedule” has the meaning given to that term
in Section 2.08(d) .

     “Working Capital” means the amount (which may be positive or negative)
calculated on a given date according to the methodology set forth on Exhibit A.

--------------------------------------------------------------------------------



     “Yaupi Expansion Project” means the 40MW hydro expansion project at the
Yaupi unit of Electroandes, as described in the Electroandes Information.

     Section 1.02. Certain Principles of Interpretation. In this Agreement,
unless otherwise indicated, all words defined in the singular have the
corresponding meaning in the plural and vice versa; words importing any gender
include the other gender; references to statutes or regulations are to be
construed as including all statutory or regulatory provisions consolidating,
amending or replacing the statute or regulation referred to; references to
“writing” include printing, typing, lithography and other means of reproducing
words in a tangible visible form; the words “including”, “includes” and
“include” shall be deemed to be followed in each instance by the words “without
limitation”; the words “shall” and “will” have the same meaning; references to
articles, sections (or subdivisions of sections), exhibits, annexes or schedules
are to articles, sections (or subdivisions of sections), exhibits, annexes or
schedules of or to this Agreement; references to agreements and other
contractual instruments shall be deemed to include all subsequent amendments,
extensions and other modifications to such instruments (without, however,
limiting any prohibition on any such amendments, extensions and other
modifications by the terms of this Agreement); and references to Persons include
their respective successors and assigns permitted hereby and, in the case of
Governmental or Regulatory Authorities, Persons succeeding to their respective
functions and capacities. Except as expressly provided otherwise herein, all
financial and accounting terms and concepts shall be given the connotation and
definition dictated by GAAP.

ARTICLE II

SALE OF INTERESTS AND CLOSING

     Section 2.01. Purchase and Sale. At the Closing, on the terms and subject
to the conditions set forth in this Agreement:

     (a)      Seller will sell to Purchaser, and Purchaser will purchase from
Seller, the Interests, by delivering to Purchaser (i) a Bill of Sale
substantially in the form of Exhibit B, (ii) ownership certificates evidencing
100% of the capital stock of TEC and the PSEG Americas Stake, duly endorsed in
blank, or accompanied by stock powers duly executed in blank, and (iii) such
other documents or certificates that may be required under applicable Law to
transfer the record and beneficial ownership of the Interests to Purchaser; and

     (b)      Purchaser shall transfer the Purchase Price (as calculated and
adjusted pursuant to Sections 2.04 and 2.05), less any Capital Gain Tax pursuant
to Section 2.07, to Seller by wire transfer of immediately available funds in
U.S. Dollars to such account as Seller may direct by written notice delivered to
Purchaser.

     Section 2.02. Purchase Price. The purchase price for the Interests (the
“Purchase Price”) shall be calculated pursuant to Section 2.04(d) and may be
adjusted pursuant to Section 2.05.

     Section 2.03. Closing. The Closing will take place at the offices of
Shearman & Sterling LLP, special counsel to Seller, at 599 Lexington Avenue, New
York, New York

--------------------------------------------------------------------------------



10022, at 10:00 A.M. Eastern time, on the Closing Date. On the Closing Date, the
parties will cause the transactions described in Section 2.01 to occur and will,
as applicable, cause to be delivered the other documents and instruments to be
delivered under Articles VII and VIII, and Seller shall deliver to Purchaser
originals (if available) or true, correct and complete copies of all books and
records of Electroandes and TEC that are in the Possession of Seller (or cause
Electroandes and TEC or their respective counsel or accountants to deliver to
Purchaser, as promptly as practicable following the Closing, any of the
foregoing items that are not delivered to Purchaser at the Closing).

     Section 2.04. Enterprise Value; Calculation of Purchase Price.

     (a)      Not later than two Business Days before the Closing Date, Seller
shall deliver to Purchaser (A) an unaudited statement setting forth the
Estimated Working Capital; (B) an unaudited statement setting forth the
Estimated Capex; and (C) an unaudited statement setting forth the Estimated
Debt.

     (b)      If the Estimated Working Capital exceeds Notional Working Capital
by more than the Designated Amount, then the Enterprise Value shall be increased
by the amount that Estimated Working Capital exceeds Notional Working Capital.
If Notional Working Capital exceeds Estimated Working Capital by more than the
Designated Amount, then the Enterprise Value shall be reduced by the amount that
Notional Working Capital Exceeds Estimated Working Capital.

     (c)      The Enterprise Value shall be increased by the amount of the
Estimated Capex.

     (d)      The Purchase Price to be paid at Closing shall be an amount equal
to the Enterprise Value (as adjusted pursuant to Section 2.04(b) and (c) above),
less the Estimated Debt.

     Section 2.05. Post-Closing Adjustment to Purchase Price.

     (a)      As promptly as practicable following the Closing Date but no later
than 90 days after the Closing Date, Purchaser shall prepare and deliver to
Seller (i) a statement setting forth a calculation of Closing Working Capital
(the “Closing Working Capital Statement”); (ii) a statement, prepared in
accordance with GAAP applied on a basis consistent with Electroandes’ past
practices, setting forth a calculation of the Closing Capital Expenditures (the
“Closing Capex Statement”); (iii) a statement, prepared in accordance with GAAP
applied on a basis consistent with Electroandes’ past practices, setting forth a
calculation of the Closing Debt (the “Closing Debt Statement” and, together with
the Closing Working Capital Statement and the Closing Capex Statement, the
“Closing Statements”); and (iv) a report of Purchaser’s accountants, stating
that the Closing Statements fairly present the Closing Working Capital, the
Closing Capex and the Closing Debt in accordance with Exhibit A or in accordance
with GAAP applied on a basis consistent with Electroandes’ past practices, as
applicable.

     (b)      If Seller objects to any component of the Closing Working Capital
Statement, the Closing Capex Statement or the Closing Debt Statement, then
Seller must notify Purchaser in writing of its objection on or before the 30th
day after Purchaser’s delivery to Seller

--------------------------------------------------------------------------------



of the Closing Statements. If Seller does so object, and if Seller and Purchaser
have not agreed on a resolution of those objections, then at any time after the
30th day following the delivery of Seller’s notice of objection, either Seller
or Purchaser may submit all items in dispute for resolution to an independent
accounting firm of international reputation mutually acceptable to Seller and
Purchaser (the “Independent Accounting Firm”), with the cost of such review and
resolution to be shared one-half by Purchaser and one-half by Seller, and the
results thereof shall (absent manifest error) be final and binding. In the event
that the Independent Accounting Firm refuses to accept the appointment provided
hereunder, either party may petition the International Chamber of Commerce to
appoint a suitable and comparable replacement for such Independent Accounting
Firm, with the cost of such appointment to be borne one-half by Purchaser and
one-half by Seller.

     (c)      The Closing Statements shall be deemed final and binding for
purposes of this Section 2.05 upon the earliest of (i) the 31st day after
Purchaser’s delivery to Seller of the Closing Statements, provided that Seller
failed to notify Purchaser of a dispute with respect to either Closing Statement
within the time period specified in Section 2.05(b), (ii) the date on which
Seller and Purchaser have resolved all disputes with respect to the Closing
Statements in accordance with Section 2.05(b), and (iii) the date on which the
Independent Accounting Firm or its replacement, as applicable, has completed its
review and resolution of any disputed items on the Closing Statements in
accordance with Section 2.05(b) and has provided to Seller and Purchaser a
detailed summary of such review and resolution (the earliest of (i), (ii) and
(iii) of this Section 2.05(c) being, the “Settlement Date”).

     (d)      If Closing Working Capital set forth on the Final Closing Working
Capital Statement exceeds Estimated Working Capital by more than the Designated
Amount, then the Purchase Price shall be adjusted upward in an amount equal to
the excess of such Closing Working Capital over Estimated Working Capital and
Purchaser shall pay the amount of such excess to Seller by wire transfer in
immediately available funds on or before the fifth Business Day following the
Settlement Date. If Estimated Working Capital exceeds Closing Working Capital
set forth on the Final Closing Working Capital Statement by more than the
Designated Amount, then the Purchase Price shall be adjusted downward in an
amount equal to the excess of Estimated Working Capital over such Closing
Working Capital and Seller shall pay the amount of such excess to Purchaser by
wire transfer in immediately available funds on or before the fifth Business Day
following the Settlement Date.

     (e)      If Closing Capex set forth on the Final Closing Capex Statement
exceeds Estimated Capex, then the Purchase Price shall be adjusted upward in an
amount equal to such excess and Purchaser shall pay the amount of such excess to
Seller by wire transfer in immediately available funds on or before the fifth
Business Day following the Settlement Date. If Estimated Capex exceeds Closing
Capex set forth on the Final Closing Capex Statement, then the Purchase Price
shall be adjusted downward in an amount equal to such excess and Seller shall
pay the amount of such excess to Purchaser by wire transfer in immediately
available funds on or before the fifth Business Day following the Settlement
Date.

     (f)      If Closing Debt set forth on the Final Closing Debt Statement
exceeds Estimated Debt, then the Purchase Price shall be adjusted downward in an
amount equal to such excess and Seller shall pay the amount of such excess to
Purchaser by wire transfer in

--------------------------------------------------------------------------------



immediately available funds on or before the fifth Business Day following the
Settlement Date. If Estimated Debt exceeds Closing Debt set forth on the Final
Closing Debt Statement, then the Purchase Price shall be adjusted upward in an
amount equal to such excess and Purchaser shall pay the amount of such excess to
Seller by wire transfer in immediately available funds on or before the fifth
Business Day following the Settlement Date.

     Section 2.06. No Dissolution of AenP. Neither the execution and delivery of
this Agreement nor the consummation of any transaction contemplated herein is
intended to cause a dissolution of AenP. Purchaser hereby acknowledges that,
from and after the Closing, except as provided in Section 9.11, Seller shall
have no, and is hereby released from any, obligations to AenP. Any amendments or
modifications of the agreements concerning AenP or other Governmental or
Regulatory Approvals of any country required or desirable to reflect new
ownership of AenP, subsequent to but not including the closing of the
transactions contemplated hereby, shall be the responsibility of Purchaser. Upon
Closing, Purchaser shall purchase Seller’s interest in the AenP and assume
Seller’s rights and obligations as an “Asociante” of the AenP, which shall be
effected by Seller’s assignment of all of Seller’s right, title and interest in
and to the AenP Agreement and AenP to Purchaser in the form of Exhibit C (the
“AenP Transfer of Interest to Purchaser”).

     Section 2.07. Capital Gain Tax. The Seller shall apply on a timely basis
for a certification from SUNAT regarding the Tax basis with respect to the PSEG
Americas Stake. The Purchase Price shall be paid in accordance with Section 2.01
less any applicable Taxes owing to SUNAT with respect to any capital gain
realized in connection with the sale of the PSEG Americas Stake (the “Capital
Gain Tax”), and Seller shall prepare a Tax Return with respect to such Capital
Gain Tax (the “Capital Gain Tax Return”). If Purchaser is domiciled in Peru, on
the Closing Date, Purchaser shall be responsible for the filing of the Capital
Gain Tax Return and for the payment to SUNAT of any such Capital Gain Tax. If
Purchaser is not domiciled in Peru, on the Closing Date, Electroandes shall
cause Seller to file the Capital Gain Tax Return and to provide payment to SUNAT
in the amount of such Capital Gain Tax. In the event the Purchase Price is
adjusted in accordance with Section 2.05 or Section 9.17(a), the parties shall
cause to be filed an amended Tax Return with respect to the Capital Gain Tax and
shall reimburse each other as appropriate for any overpayment or underpayment of
Capital Gain Tax as of the Closing.

     Section 2.08. Further Assurances; Post-Closing Cooperation; Updating

Schedules.

     (a)      Subject to the terms and conditions of this Agreement, on the
Closing Date or at any time or from time to time after the Closing, each of the
parties hereto shall execute and deliver such other documents and instruments,
provide such materials and information and take such other actions as may
reasonably be necessary, proper or advisable, to fulfill its obligations under
this Agreement.

     (b)      Following the Closing, each party will afford each other party,
its counsel and its accountants, during normal business hours, cooperation and
reasonable access to the books, records and other data relating to the business
or financial or operating condition of TEC and Electroandes in its possession
with respect to periods prior to the Closing Date and the right

--------------------------------------------------------------------------------



to make copies and extracts therefrom, to the extent that such cooperation and
access may be reasonably required by the requesting party in connection with:

     (i)      compliance with the requirements of any Governmental or Regulatory
Authority of any country (other than a Taxing authority which is the subject of
Section 9.15); or

     (ii)     any actual or threatened Action or Proceeding in any country.

     (c)      Each party agrees for a period extending until the expiration of
all applicable statutes of limitations not to destroy or otherwise dispose of
any books, records or other data referred to in clause (b) above.

     (d)      Prior to Closing, Seller may supplement or otherwise amend the
Seller’s Disclosure Schedule, including by the addition of new sections to the
Seller’s Disclosure Schedule (the Seller’s Disclosure Schedule, as so
supplemented or otherwise amended and any such new sections being collectively
referred to herein as the “Updated Seller’s Disclosure Schedule”), with respect
to any matters arising after the date hereof, which, if existing as of the date
hereof, would have been set forth in the Seller’s Disclosure Schedule.
Notwithstanding the foregoing, no Updated Seller’s Disclosure Schedule shall be
deemed to have cured any breach of any representation or warranty made by Seller
as of the date of this Agreement unless Purchaser otherwise consents in writing.
Seller agrees to advise Purchaser promptly in writing of any matter or
occurrence that, to the Knowledge of Seller, may constitute a breach by either
party of any representation, warranty or covenant contained in this Agreement,
and Purchaser agrees to advise Seller promptly in writing of any matter or
occurrence that, to Purchaser’s actual knowledge, may constitute a breach by
either party of any representation, warranty or covenant contained in this
Agreement. Upon the Closing, all matters disclosed by Seller in any Updated
Seller’s Disclosure Schedule prior to the Closing shall be deemed to be matters
of which Purchaser had actual knowledge for purposes of Sections 9.01 and
9.06(b)(v) .

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

     Seller hereby represents and warrants to Purchaser as follows.

     Section 3.01. Legal Existence.

     (a)      Seller is a company duly formed, validly existing and in good
standing under the laws of Bermuda. Seller is qualified to do business and is in
good standing where the conduct of its business or locations of its Properties
makes such qualification necessary, except where failure to be so qualified or
to be in good standing would not reasonably be expected to have an Electroandes
Material Adverse Effect or a material adverse effect on Seller’s ability to sell
Interests. Seller has all requisite power and authority to execute and deliver,
and to perform its obligations under, this Agreement and to sell the Interests
pursuant to this Agreement.

     (b)      TEC is a company duly formed, validly existing and in good
standing under the laws of the Cayman Islands and has full power and authority
to conduct its business as

--------------------------------------------------------------------------------



currently conducted and to own and operate all of its assets. TEC is qualified
to do business and is in good standing where the conduct of its business or
locations of its Properties makes such qualification necessary. Except with
respect to its Investment Stability Agreement, its ownership of the TEC Stake
and as set forth in Section 3.01(b) of Seller’s Disclosure Schedule, TEC has no
assets or liabilities.

     Section 3.02. Authority.

     (a)      The execution and delivery by Seller of, and the performance of
its obligations under, and the consummation by it of the transactions
contemplated by, this Agreement have been duly authorized by all necessary
action on the part of Seller, and no other actions or proceedings on the part of
Seller are necessary to authorize the execution of this Agreement, the
performance of its obligations hereunder and the consummation by it of the
transactions contemplated hereunder except as noted in this Agreement. This
Agreement has been duly and validly executed and delivered by Seller and
constitutes the legal, valid and binding obligation of Seller, enforceable
against it in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency, reorganization, moratorium and other similar laws of
general application affecting the rights and remedies of creditors and general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law).

     (b)      The execution and delivery by TEC of, and the performance of its
obligations under, and the consummation by it of the transactions contemplated
by, this Agreement have been duly authorized by all necessary action on the part
of TEC, and no other actions or proceedings on the part of TEC are necessary to
authorize the execution of this Agreement, the performance of its obligations
hereunder and the consummation by it of the transactions contemplated hereunder
except as noted in this Agreement. This Agreement has been duly and validly
executed and delivered by TEC and constitutes the legal, valid and binding
obligation of TEC, enforceable against it in accordance with its terms, except
as the same may be limited by bankruptcy, insolvency, reorganization, moratorium
and other similar laws of general application affecting the rights and remedies
of creditors and general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law).

     Section 3.03. No Conflicts.

     (a)      Except as set forth in Section 3.03 of Seller’s Disclosure
Schedule, the execution and delivery by Seller of, and the performance by it of
its obligations under, and the consummation by it of the transactions
contemplated by, this Agreement will not:

     (i)      result in a violation or breach of any of the terms, conditions or
provisions of the organic documents of Seller, TEC, or Electroandes;

     (ii)     assuming all Seller Approvals have been obtained, result in a
material violation or breach of any term or provision of any Governmental or
Regulatory Rule or Governmental or Regulatory Approval applicable to Seller or
Electroandes or any of their respective Properties (other than such conflicts,

--------------------------------------------------------------------------------



violations or breaches as would occur solely as a result of the identity or the
legal or regulatory status of Purchaser or any of its Affiliates);

     (iii)      result in a violation or breach of any term or provision of any
Governmental or Regulatory Rule or Governmental or Regulatory Approval
applicable to TEC or any of its Properties (other than such conflicts,
violations or breaches as would occur solely as a result of the identity or the
legal or regulatory status of Purchaser or any of its Affiliates);

     (iv)     except as would not reasonably be expected to have an Electroandes
Material Adverse Effect or would not reasonably be expected to affect adversely
the ability of Seller to consummate the transactions contemplated by this
Agreement or to perform its obligations hereunder, conflict with or result in a
violation or breach of or constitute (with or without notice, lapse of time or
both) a default under or except as has been taken or done, require Seller or
Electroandes to obtain any consent, approval or action of, make any filing with
or give any notice to any Person as a result or under the terms of or result in
or give to any Person any right of termination, consent, cancellation,
acceleration or modification in or with respect to, any material Contract or
Electroandes Contract or Governmental or Regulatory Approval to which Seller or
Electroandes is a party or by which any of their respective Properties is bound;

     (v)     conflict with or result in a violation or breach of or constitute
(with or without notice, lapse of time or both) a default under or except as has
been taken or done, require TEC to obtain any consent, approval or action of,
make any filing with or give any notice to any Person as a result or under the
terms of or result in or give to any Person any right of termination, consent,
cancellation, acceleration or modification in or with respect to, any material
Contract or Governmental or Regulatory Approval to which TEC is a party or by
which any of its Properties is bound; or

     (vi)     result in the creation or imposition of any Lien on the Interests
or the Properties of TEC or Electroandes.

     (b)      The execution and delivery by TEC of, and the performance by it of
its obligations under, and the consummation by it of the transactions
contemplated by, this Agreement will not:

     (i)      result in a violation or breach of any of the terms, conditions or
provisions of the organic documents of TEC or Electroandes;

     (ii)     result in a violation or breach of any term or provision of any
Governmental or Regulatory Rule or Governmental or Regulatory Approval
applicable to TEC or any of its Properties (other than such conflicts,
violations or breaches as would occur solely as a result of the identity or the
legal or regulatory status of Purchaser or any of its Affiliates);

--------------------------------------------------------------------------------



     (iii)     conflict with or result in a violation or breach of or constitute
(with or without notice, lapse of time or both) a default under or except as has
been taken or done, require TEC to obtain any consent, approval or action of,
make any filing with or give any notice to any Person as a result or under the
terms of or result in or give to any Person any right of termination, consent,
cancellation, acceleration or modification in or with respect to, any material
Contract or Governmental or Regulatory Approval to which TEC is a party or by
which any of its Properties is bound; or

     (iv)     result in the creation or imposition of any Lien on the Interests
or the Properties of TEC or Electroandes.

     Section 3.04. Governmental or Regulatory Approvals and Filings.

     (a)      Except for the certification from SUNAT regarding the Tax basis
with respect to the PSEG Americas Stake and as set forth in Section 3.04 of
Seller’s Disclosure Schedule (the Government or Regulatory Approvals listed in
such Section 3.04, the “Seller Approvals”), no Governmental or Regulatory
Approval of any Governmental Authority is required on the part of Seller or
Electroandes in connection with the execution, delivery and performance by
Seller of this Agreement or the consummation of the transactions contemplated
hereby, except where the failure to obtain any such Governmental or Regulatory
Approval of the Governmental Authority of any country would not reasonably be
expected to affect adversely the ability of Seller to consummate the
transactions contemplated by this Agreement or to perform its obligations
hereunder or would be reasonably expected to have an Electroandes Material
Adverse Effect, and except as would be required solely as a result of the
identity or the legal or regulatory status of Purchaser or its Affiliates.

     (b)      No Governmental or Regulatory Approval of any Governmental
Authority is required on the part of TEC in connection with the execution,
delivery and performance by TEC of this Agreement or the consummation of the
transactions contemplated hereby, except as would be required solely as a result
of the identity or the legal or regulatory status of Purchaser or its
Affiliates.

     Section 3.05. Capitalization.

     (a)      Electroandes is a sociedad anónima duly formed, validly existing
and in good standing under the laws of Peru and has the power and authority to
own, lease and operate its Properties and to conduct its business as currently
conducted. Electroandes is qualified to transact business and is in good
standing in each jurisdiction which the Properties owned, leased or operated by
it or the nature of the business conducted by it makes such qualification
necessary, except where the failure to so qualify or be in good standing would
not reasonably be expected to have an Electroandes Material Adverse Effect.

     (b)      Immediately prior to and on the Closing Date:

     (i)      the share capital of Electroandes is represented by 547,181,661
common shares of S/.1.00 nominal value;

--------------------------------------------------------------------------------



     (ii)      Seller is the beneficial and record owner of 100% of the issued
and outstanding capital stock of TEC, all of which shares are fully paid and non
assessable;

     (iii)     TEC is the beneficial and record owner of 79.59% of the capital
stock of Electroandes, all of which shares are fully paid and non assessable

     (iv)     Seller is the beneficial and record owner of 20.40% of the issued
and outstanding capital stock of Electroandes, all of which shares are fully
paid and non assessable; and

     (v)      the TEC Stake and the PSEG Americas Stake represent 99.99% of the
equity interests in Electroandes.

     (c)      Except as set forth in Section 3.05(c) of Seller’s Disclosure
Schedule, there are no other interests in Electroandes or outstanding Options
issued or granted by, or binding upon, either Seller, TEC or Electroandes for
any Person to purchase or sell or otherwise acquire or dispose of any equity
interest in Electroandes or TEC, other than Purchaser’s rights under this
Agreement. Except as set forth in Section 3.05(c) of Seller’s Disclosure
Schedule, none of the Interests are subject to any voting trust or voting trust
agreement, voting agreement, pledge agreement, buy-sell agreement, right of
first refusal, preemptive right or proxy.

     Section 3.06 Legal Proceedings.

     (a)      Except as set forth in Section 3.06 of Seller’s Disclosure
Schedule, there are no Actions or Proceedings pending in any country or, to the
Knowledge of Seller, threatened in writing against Seller or Electroandes in any
country that would reasonably be expected to:

     (i)      result in the issuance of a Governmental or Regulatory Rule of any
Governmental Authority of any country restraining, enjoining or otherwise
prohibiting or making illegal the sale of the Interests by Seller under this
Agreement or the performance by Seller of its obligations under this Agreement;
or

     (ii)     individually or in the aggregate with any other Actions or
Proceedings not noted above, reasonably be expected to have an Electroandes
Material Adverse Effect.

     (b)      There are no Actions or Proceedings pending in any country or
threatened in writing against TEC in any country.

     Section 3.07. Title to Property.

     (a)      Seller has good and marketable title to the Interests and TEC has
good and marketable title to the TEC Stake, in each case, free and clear of all
Liens.

     (b)      Electroandes owns, or possesses adequate licenses or other valid
rights to use all software, technology, real property and public concessions
pursuant to the Privatization

--------------------------------------------------------------------------------



Agreement or otherwise, in each case that are material and used in the conduct
of its business as presently conducted, but excluding any of the foregoing as
such relate to any projects in development and not yet in operation.

     Section 3.08. Electroandes Contracts.

     (a)      Section 3.08(a) of Seller’s Disclosure Schedule sets forth a true,
correct and complete list of the following Contracts to which Electroandes is a
party or by which Electroandes may be bound (collectively, the “Electroandes
Contracts”):

     (i)      all Contracts for its sale of electric power, capacity, or
ancillary services;

     (ii)     all Contracts for the transmission of electric power;

     (iii)    other than Contracts of the nature addressed by Sections
3.08(a)(i) and (ii), all Contracts (A) for the sale of any Properties or rights
of Electroandes or (B) that grant a right or option to purchase any Properties
or rights of Electroandes, other than in each case Contracts entered into in the
ordinary course of business relating to assets with a value of less than
$500,000 individually or $1,000,000 in the aggregate;

     (iv)    other than Contracts of the nature addressed by Sections 3.08(a)(i)
and (ii), all Contracts requiring payments by or to Electroandes in excess of
$10,000,000 for each individual Contract or $20,000,000 in the aggregate for all
such Contracts; and

     (v)     all Contracts relating to Indebtedness in excess of $1,000,000.

     (b)      Seller has provided Purchaser with, or access to, true, correct
and complete copies of all Electroandes Contracts. Each of the Electroandes
Contracts is in full force and effect, except where the failure of an
Electroandes Contract to be in full force and effect would not be reasonably
expected to have an Electroandes Material Adverse Effect. Electroandes has no
material pending or outstanding obligations under any Contract to which it is no
longer a party.

     (c)      Except as disclosed in Section 3.08(c) of Seller’s Disclosure
Schedule, Electroandes is not in violation or breach of or default under any
Electroandes Contract or other Contract to which it is a party, the effect of
which, individually or in the aggregate, would reasonably be expected to have an
Electroandes Material Adverse Effect.

     (d)      As of December 31, 2007, the investment obligations of
Electroandes under the Privatization Agreement will have been satisfied.

     Section 3.09. Taxes. (a) Except as set forth in Section 3.09 of Seller’s
Disclosure Schedule, to the Knowledge of Seller:

--------------------------------------------------------------------------------



     (i)      all material Tax Returns required to be filed by Electroandes on
or after the Takeover Date have been timely filed and all such Tax Returns are
true, correct and complete in all material respects;

     (ii)     all material Taxes of, or payable by, Electroandes that have
become due and owing between the Takeover Date and the date hereof have been
timely paid; and

     (iii)    there are no material audits, claims, assessments, deficiencies,
levies, administrative or judicial proceedings pending or threatened or proposed
in writing against Electroandes by any Governmental or Regulatory Authority.

     (b)      Except as set forth in Section 3.09 of Seller’s Disclosure
Schedule:

     (i)      all material Tax Returns required to be filed by TEC and AenP have
been timely filed and all such Tax Returns are true, correct and complete in all
material respects;

     (ii)     all material Taxes of, or payable by, TEC and AenP that have
become due and owing through the date hereof have been timely paid; and

     (iii)    there are no material audits, claims, assessments, deficiencies,
levies, administrative or judicial proceedings pending or, to the Knowledge of
Seller threatened or proposed in writing against TEC and AenP by any
Governmental or Regulatory Authority of the Cayman Islands or Peru.

     Section 3.10. Employee Matters. Neither AenP nor TEC has any employees. Any
Contracts of Electroandes which expressly provide any employee of Electroandes
with any special right or entitlement upon the disposition of any of Seller’s
beneficial interests in Electroandes are listed in Section 3.10 of Seller’s
Disclosure Schedule. Except as disclosed in Section 3.10 of Seller’s Disclosure
Schedule, (i) Electroandes is in compliance in all material respects with all
applicable employment Laws and practices, (ii) no labor strike or similar
dispute exists or, to the Knowledge of Seller, is threatened with respect to
Electroandes. To the Knowledge of Seller, to the extent that any person would be
deemed to be providing any core functions to Electroandes in connection with
third party contractor arrangements, such person would not be deemed to be an
employee of Electroandes under applicable Law.

     Section 3.11. Insurance. To the Knowledge of Seller, Electroandes has
insurance policies currently in effect that are sufficient to insure the
business, operations, employees and Properties of Electroandes in a manner
consistent with the practices of similarly situated hydroelectric generating
companies in Peru.

     Section 3.12. Environmental Matters. Except as set forth in Section 3.12 of
Seller’s Disclosure Schedule, to the Knowledge of Seller:

     (a)      Electroandes complies and has complied since the Takeover Date
with Environmental Laws, except for such non-compliance that would not
reasonably be expected to have an Electroandes Material Adverse Effect; and

--------------------------------------------------------------------------------



     (b)      Electroandes possesses and complies and has complied in all
material respects with all Governmental and Regulatory Approvals required under
any Environmental Law for its operations as currently operated and all such
Governmental and Regulatory Approvals of the Governmental Authorities of Peru
are in full force and effect.

     Section 3.13. Financial Statements and Condition.

     (a)      Prior to the execution of this Agreement, Seller has delivered to
Purchaser true and complete copies of the Electroandes Financial Statements.

     (b)      The Audited Financial Statements are true, complete and accurate.
The Electroandes Financial Statements (i) fairly present in all material
respects the financial condition and results of operations of Electroandes as of
the respective dates thereof and for the respective periods covered thereby
subject to, in the case of the Interim Financial Statements, normal year end
adjustments and the absence of notes, and (ii) were prepared in accordance with
GAAP applied on a basis consistent with the past practices of the Electroandes.

     Section 3.14. No Material Adverse Effect. Since December 31, 2006, there
has not occurred any circumstance, development, or event or series of such
occurrences that, has had or would reasonably be expected to have, individually
or in the aggregate, an Electroandes Material Adverse Effect.

     Section 3.15. Compliance with Laws.

     (a)      Electroandes is in compliance with all Laws, Orders, Governmental
or Regulatory Rules, Governmental or Regulatory Approvals applicable to it,
except where any such non-compliance would not reasonably be expected to have an
Electroandes Material Adverse Effect.

     (b)      TEC is in compliance with all Laws, Orders, Governmental or
Regulatory Rules, Governmental or Regulatory Approvals applicable to it.

     Section 3.16. Brokers. Neither AenP, TEC nor Electroandes has any liability
or obligation to pay fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement.

     Section 3.17. Disclosure Documents. To the Knowledge of Seller and except
as would not reasonably be expected to have an Electroandes Material Adverse
Effect, all written filings made by Electroandes after the Takeover Date with
any Governmental or Regulatory Authority of Peru are true and complete in all
material respects as of the dates of filing.

--------------------------------------------------------------------------------



ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

     Purchaser hereby represents and warrants to Seller as set forth below.

     Section 4.01. Legal Existence. Purchaser is a company duly formed, validly
existing and in good standing under the laws of Peru. Purchaser is qualified to
do business where the conduct of its business or locations of its Properties
makes such qualification necessary, except where failure to be so qualified or
to be in good standing would not have a material adverse effect on its ability
to perform its obligations hereunder. Purchaser has all requisite power and
authority to execute and deliver, and to perform its obligations under, this
Agreement and to purchase the Interests pursuant to this Agreement.

     Section 4.02. Authority. The execution and delivery by Purchaser of, and
the performance by Purchaser of its obligations under, this Agreement and the
consummation by Purchaser of the transactions contemplated herein have been duly
authorized by all necessary action on the part of Purchaser, and no other
actions or proceedings on the part of Purchaser are necessary to authorize this
Agreement, the performance of Purchaser’s obligations hereunder and the
consummation of the transactions contemplated hereunder. This Agreement has been
duly and validly executed and delivered by Purchaser and constitutes the legal,
valid and binding obligations of Purchaser, enforceable against Purchaser, in
accordance with its terms, except as the same may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium and other similar Laws of general
application affecting the rights and remedies of creditors and (b) general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law).

     Section 4.03. No Conflicts. The execution and delivery by Purchaser of, and
the performance by it of its obligations under, this Agreement and the
consummation of the transactions contemplated herein will not:

     (a)      result in a violation or breach of any of the terms, conditions or
provisions of the organic documents of Purchaser;

     (b)      result in a violation or breach of any term or provision of any
Governmental or Regulatory Rule or Governmental or Regulatory Approval of the
Governmental Authorities of any country applicable to Purchaser or any of its
Properties; or

     (c)      except as would not adversely affect the ability of Purchaser to
consummate the transactions contemplated by this Agreement or to perform its
obligations hereunder, conflict with or result in a violation or breach of or
constitute (with or without notice, lapse of time or both) a default under or
require Purchaser to obtain any consent, approval or action of, make any filing
with or give any notice to any Person as a result or under the terms of, any
Contract or Governmental or Regulatory Approval of the Governmental Authorities
of any country to which Purchaser is a party or by which any of its Properties
is bound.

--------------------------------------------------------------------------------



     Section 4.04. Governmental or Regulatory Approvals. Except as set forth in
Schedule B attached hereto, no Governmental or Regulatory Approval of the
Governmental Authorities of any country is required on the part of Purchaser or
its Affiliates in connection with the execution and delivery by it or its
Affiliates of, and the performance by it or its Affiliates of its obligations
under, this Agreement or the transactions contemplated herein other than those
that have been obtained or made.

     Section 4.05. Legal Proceedings. There are no Actions or Proceedings of the
Governmental Authorities of any country pending or, to the knowledge of
Purchaser, threatened against Purchaser or any of its Properties that would
result in the issuance of a Governmental or Regulatory Rule of any Governmental
Authority of any country restraining, enjoining or otherwise prohibiting or
making illegal the purchase by Purchaser of the Interests under this Agreement
or the performance by Purchaser of its obligations under this Agreement.

     Section 4.06. Investment Representations. Purchaser is an investor
experienced in evaluating investments in power generation facilities and has the
knowledge, experience and resources to enable it to evaluate and to bear the
risks of the investment in the Interests. Purchaser understands that the sale of
the Interests under this Agreement will not be registered or qualified under any
securities law. The Interests are being acquired by Purchaser for its own
account for the purpose of investment and not with a view to distribution in
violation of the Securities Act of 1933, as amended, or any applicable
securities laws. Purchaser will refrain from transferring or otherwise disposing
of the Interests in such manner as to cause Seller to be in violation of the
registration requirements of the Securities Act of 1933, as amended, or any
other securities law.

     Section 4.07. Brokers. All negotiations relating to this Agreement and the
purchase of the Interests under this Agreement have been carried out by
Purchaser directly with Seller without the intervention of any Person on behalf
of Purchaser in such manner as to give rise to any valid claim by any Person
against Seller for a finder’s fee, brokerage commission or similar payment.

     Section 4.08. Due Diligence Investigation. Purchaser, its agents and its
Representatives, have had the opportunity to conduct all such due diligence
investigation of Electroandes and its Properties as they deemed necessary or
advisable in connection with entering into this Agreement and the related
documents and the transactions contemplated hereby and thereby. In entering into
this Agreement, Purchaser has not relied and is not relying on any opinions,
promises, evaluations, maintenance reports, forecasts or forward looking
financing statements of Seller or any of its Representatives whatsoever whether
written or oral.

     Section 4.09. Financing. Purchaser Parent has, and Purchaser has access to,
sufficient immediately available funds to pay, in cash, the Purchase Price and
all other amounts payable pursuant to this Agreement or otherwise necessary to
consummate all the transactions contemplated hereby (the “Necessary Funds”).

--------------------------------------------------------------------------------



ARTICLE V

COVENANTS OF SELLER

     Section 5.01. Investigation by Purchaser. Until the Closing Date, Seller
will, and will cause Electroandes and TEC to provide Purchaser and its
Representatives with reasonable access, upon reasonable prior notice and during
normal business hours, to all officers, employees, agents and accountants of
Electroandes and TEC and their respective Properties and books and records, but
only to the extent that such access does not unreasonably interfere with the
business and operations of Electroandes or compromise Electroandes’ (i) ability
to maintain the confidential status of Electroandes’ communications with its
attorneys and accountants or (ii) defense, prior to Closing, of the SUNAT
Deductibility Proceeding or any SUNAT Follow-On Dispute.

     Section 5.02. Conduct of Business. Subject to Section 5.03 below, until the
Closing Date, Seller shall cause TEC and Electroandes to conduct their business
in material compliance with Good Utility Practices and all Governmental or
Regulatory Rules and Governmental or Regulatory Approvals of the Governmental
Authorities of any country applicable to them and any of their Properties.

     Section 5.03. Certain Restrictions. Until the Closing, Seller will cause
TEC not to engage in any business other than that necessary in connection with
owning the TEC Stake and Seller will cause Electroandes to refrain from taking
any of the following actions without Purchaser’s written consent (which shall
not be unreasonably withheld):

     (a)      amending its organic documents in any material respect or taking
any action with respect to any recapitalization, reorganization, liquidation,
dissolution or winding up of Electroandes;

     (b)      acquiring or exchanging any Properties except to the extent that
such Properties are acquired or exchanged:

     (i)      in the ordinary course of business and are not in excess in value
of $500,000 individually or $1,000,000 in the aggregate; or

     (ii)     as expressly contemplated by this Agreement or in connection with
any capital investment project noted in the Electroandes Information, including
the Yaupi Expansion Project; provided, however, that Electroandes shall not,
without Purchaser’s prior written consent (which shall not be unreasonably
withheld), enter into any Contract in connection with the Yaupi Expansion
Project reasonably expected to require aggregate Capital Expenditures in excess
of $30,000,000;

     (c)      disposing of any Properties except to the extent that such
Properties are disposed of:

     (i)      in the ordinary course of business and are not in excess in value
of $1,000,000 individually or $2,500,000 in the aggregate; or

--------------------------------------------------------------------------------



     (ii)      as expressly contemplated by this Agreement;

     (d)      amending, modifying or terminating any Electroandes Contract
except in a manner that would not have an Electroandes Material Adverse Effect;

     (e)      incurring any Indebtedness other than in the ordinary course of
business; provided, however, that in no case shall there be any incurrence of
Indebtedness in an aggregate principal amount exceeding $5,000,000 (net of any
amounts of Indebtedness discharged during such period);

     (f)      forgiving or canceling any debts, or waiving or settling or filing
any claims or rights, having a value in the aggregate in excess of $100,000; or

     (g)     agreeing or committing to do or engage in any of the foregoing.

     Section 5.04. Governmental or Regulatory Approvals. Prior to the Closing
Date, Seller shall use commercially reasonable efforts to obtain and maintain in
full force and effect all Seller Approvals and to consummate the transactions
contemplated by this Agreement.

     Section 5.05. Fulfillment of Conditions.

     (a)      Seller shall execute and deliver at the Closing each document or
instrument that it is required to execute and deliver as a condition to the
Closing under this Agreement.

     (b)      Seller shall take all commercially reasonable steps necessary or
desirable and proceed diligently and in good faith to satisfy each condition to
the obligations of Seller contained in this Agreement and shall not, and shall
not permit any of its Affiliates to, take or fail to take any action that would
reasonably be expected to result in the non fulfillment of any such condition.

     Section 5.06. Further Assurances. Prior to the Closing Date, Seller shall
use its commercially reasonable efforts to execute and deliver, or cause to be
executed and delivered, all such documents and instruments and shall take, or
cause to be taken, all such further or other actions as may be necessary to
consummate the transactions contemplated by this Agreement, including such
actions at its expense as are necessary in connection with obtaining any third
party consents and Seller Approvals, and, prior to the Closing Date, Seller
shall cooperate with Purchaser and provide any information regarding Seller
available to Seller reasonably necessary to assist Purchaser in making any
filings or applications with any such Governmental or Regulatory Authority.

--------------------------------------------------------------------------------



ARTICLE VI

COVENANTS OF PURCHASER

     Section 6.01. Governmental or Regulatory Approvals.

     (a)      Subject to Section 6.01(b), prior to the Closing Date, Purchaser
shall obtain and maintain in full force and effect all Governmental or
Regulatory Approvals of the Governmental Authorities of any country necessary to
permit Purchaser to perform its obligations under this Agreement and to
consummate the transactions contemplated herein.

     (b)      If Purchaser determines in good faith that it is necessary or if
reasonably requested by Seller, Purchaser shall make an appropriate filing with
INDECOPI with respect to the transactions contemplated by this Agreement within
10 Business Days of the date of such determination or request, as applicable. If
Purchaser makes such a filing, then Purchaser shall (i) submit as promptly as
practicable to INDECOPI any additional information and documentary material that
may be requested pursuant to any Antitrust Law; provided, however, that
Purchaser shall provide to Seller a specific list of the items of Evaluation
Material that Purchaser proposes to furnish to INDECOPI reasonably in advance of
such submission, which items shall be subject to the approval of the Seller
(such approval not to be unreasonably withheld or delayed), (ii) apply for and
utilize all measures that may be available under INDECOPI’s procedures or
otherwise for INDECOPI to maintain the confidentiality of any Evaluation
Material so submitted to INDECOPI, (iii) limit the Evaluation Material so
disclosed to only that necessary for the application, and (iv) promptly furnish
Seller with copies of all correspondence, filings and written communications,
and promptly notify Seller with respect to all non-written communications and
requests, between Purchaser or any of its Affiliates, on the one hand, and
INDECOPI, on the other hand, with respect to this Agreement and the transactions
contemplated hereby.

     Section 6.02. Fulfillment of Conditions.

     (a)      Purchaser shall execute and deliver at the Closing each document
that it is required to execute and deliver as a condition to the Closing under
this Agreement.

     (b)      Purchaser shall take all commercially reasonable steps necessary
or desirable and proceed diligently and in good faith to satisfy each condition
to the obligations of Purchaser contained in this Agreement and shall not, and
shall not permit any of its Affiliates to, take or fail to take any action that
would reasonably be expected to result in the non fulfillment of any such
condition.

     Section 6.03. Further Assurances. Subject to the provisions of Section
6.01(b), prior to the Closing Date, Purchaser shall use its commercially
reasonable efforts to execute and deliver, or cause to be executed and
delivered, all such documents and instruments and shall take, or cause to be
taken, all such further or other actions as may be necessary to consummate the
transactions contemplated by this Agreement, including such actions at its

--------------------------------------------------------------------------------



expense as are necessary in connection with obtaining any third party consents
and all requisite Governmental or Regulatory Approvals of any Governmental
Authority of any country, and, prior to the Closing Date, Purchaser shall
cooperate with Seller and provide any information regarding Purchaser and its
Affiliates necessary to assist Seller in making any filings or applications with
any Governmental or Regulatory Authority.

     Section 6.04. Source of Funds. Within 5 Business Days after any date Seller
so requests, Purchaser shall, if so requested by Seller, provide Seller with
information regarding its source of funds in further detail so that Seller can
determine whether such funds (a) represent property in which a party listed on
any of the Government Lists owns an interest or (b) are the proceeds or any
activity deemed unlawful under any Law of any Governmental Authority of the
United States, Bermuda, the Cayman Islands or Peru (in either such case, a
“Funding Violation”).

     Section 6.05. No Trading. Purchaser agrees that neither it nor any of its
Affiliates shall buy, sell, or engage in any transaction relating to the
Indebtedness of Electroandes before Closing.

ARTICLE VII

CONDITIONS TO OBLIGATIONS OF PURCHASER

     The obligation of Purchaser to consummate the transactions described in
Section 2.01 are subject to the fulfillment, at or before the Closing, of each
of the following conditions (all or any of which may be waived in writing, in
whole or in part by Purchaser in its sole discretion):

     Section 7.01. Representations and Warranties. The representations and
warranties of Seller contained in this Agreement shall be true and correct in
all material respects as of the earlier of the Closing Date and, if Purchaser
requires approval under any Antitrust Law or otherwise from any Governmental or
Regulatory Authority, October 17, 2007 (such earlier date being, the “Bringdown
Date”) (other than those representations and warranties qualified by materiality
or “Electroandes Material Adverse Effect”, which shall be true and correct in
all respects as of the Bringdown Date), as though such representations and
warranties were made on and as of the Bringdown Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case as of such earlier date). Notwithstanding anything contained in this
Agreement to the contrary, other than with respect to representations and
warranties contained in Sections 3.01, 3.02, 3.03, 3.04 and 3.05, no condition
involving the accuracy of representations and warranties made by Seller as of
the date of this Agreement or the Bringdown Date or any other date or period
shall be deemed not fulfilled, and Purchaser shall not be entitled to fail to
consummate the transactions contemplated by this Agreement or terminate this
Agreement on such basis, if the respects in which such representations and
warranties are untrue, would not, individually or in the aggregate, have or
reasonably be expected to have an Electroandes Material Adverse Effect.

--------------------------------------------------------------------------------



     Section 7.02. Performance. Seller shall have performed and complied in all
material respects with the agreements, covenants and obligations required by
this Agreement to be so performed or complied with by Seller at or before the
Closing.

     Section 7.03. Certificates and Documents. Seller shall have delivered to
Purchaser a (i) certificate, dated the Closing Date and executed in the name and
on behalf of Seller, substantially in the form and to the effect of Exhibit D
and (ii) the certificates described in Section 2.01(a)(ii), and (iii) the
executed AenP Transfer of Interest to Purchaser.

     Section 7.04. Orders and Laws. There shall not be in effect on the Closing
Date any Order or Law of any Governmental or Regulatory Authority of any country
restraining, enjoining or otherwise prohibiting or making illegal the
consummation of any of the transactions contemplated by this Agreement.

     Section 7.05. Governmental or Regulatory Approvals. All consents, approvals
and actions of, filings with and notices to any Governmental or Regulatory
Authority set forth on Section 3.04 of Seller’s Disclosure Schedule shall have
been duly obtained, made or given and shall be in full force and effect.

     Section 7.06. Resignations. Seller shall have delivered the resignation
letters for all officers and directors of TEC and of all directors of
Electroandes.

ARTICLE VIII

CONDITIONS TO OBLIGATIONS OF SELLER

     The obligation of Seller to consummate the transactions described in
Section 2.01 are subject to the fulfillment, at or before the Closing, of each
of the following conditions (all or any of which may be waived in writing, in
whole or in part by Seller in its sole discretion):

     Section 8.01. Representations and Warranties. The representations and
warranties of Purchaser contained in this Agreement shall be true and correct in
all material respects as of the Closing Date as though such representations and
warranties were made on and as of the Closing Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case as of such earlier date).

     Section 8.02. Performance. Purchaser shall have performed and complied in
all material respects with the agreements, covenants and obligations required by
this Agreement to be performed or complied with by Purchaser at or before the
Closing.

     Section 8.03. Officers’ Certificates. Purchaser shall have delivered to
Seller a certificate, dated the Closing Date and executed in the name and on
behalf of Purchaser substantially in the form and to the effect of Exhibit E.

     Section 8.04. Orders and Laws. There shall not be in effect on the Closing
Date any Order or Law of any Governmental or Regulatory Authority of any country
restraining, enjoining or otherwise prohibiting or making illegal the
consummation of any of the transactions contemplated by this Agreement.

--------------------------------------------------------------------------------



     Section 8.05. Governmental or Regulatory Approvals. All consents, approvals
and actions of, filings with and notices to any Governmental or Regulatory
Authority of any country necessary to permit Purchaser and Seller to perform
their obligations under this Agreement and to consummate the sale of the
Interests under this Agreement and the transactions contemplated hereby shall
have been duly obtained, made or given and shall be in full force and effect,
and all waiting periods imposed by any Governmental or Regulatory Authority of
any country necessary for the consummation of the transactions contemplated by
this Agreement shall have expired.

     Section 8.06. Third Party Consents. The consents (or waivers in lieu
thereof) listed in Section 8.06 of Seller’s Disclosure Schedule shall have been
obtained and shall be in full force and effect.

     Section 8.07. Government Lists Findings. Seller shall have determined (in
its sole discretion) based on the information provided under Section 6.04 or
otherwise that Purchaser’s sources of funds (or lack of specificity of such
sources) will not expose Seller or any of its Affiliates to any violation of any
Laws of the Governmental or Regulatory Authorities of the United States,
Bermuda, Peru or the Cayman Islands.

     Section 8.08. AenP Transfer. Purchaser shall have executed and delivered to
Seller the AenP Transfer of Interest to Purchaser.

ARTICLE IX

SURVIVAL; DISCLAIMER; NON-RECOURSE;

INDEMNITY; TRANSFER TAXES

     Section 9.01. Survival and Damage Limitations. Without prejudice to
Purchaser’s rights under Section 9.11, it is expressly agreed by the parties
hereto that (a) the representations and warranties set forth in Sections
3.03(a), 3.04(a), 3.05, 3.06(a), 3.08, 3.10, 3.11, 3.12, 3.13, 3.14, 3.15(a),
3.16 and 3.17 herein (the “Designated Representations”) shall terminate and be
of no further force or effect upon the first anniversary of the Closing Date,
(b) the representations and warranties set forth in Section 3.09 shall terminate
and be of no further force and effect upon the Closing, and (c) all other
representations and warranties of Seller contained in this Agreement shall
survive indefinitely. No breach by Seller of any covenant, agreement or
condition of this Agreement shall be deemed to be a breach of this Agreement for
any purpose under this Agreement (other than Section 7.02), and neither
Purchaser nor any Affiliate of Purchaser shall have any claim or recourse
against Seller or their directors, officers, employees, Affiliates, controlling
persons, agents, advisors or representatives with respect to such breach, under
this Agreement or otherwise, if Purchaser or any Affiliate of Purchaser had
actual knowledge prior to the Closing of any such breach or the circumstances
giving rise to such breach. Subject to Section 9.06(b)(vi), under no
circumstances whatsoever shall Seller’s aggregate liability hereunder exceed the
Purchase Price.

     Section 9.02. Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
THE PROPERTIES OF ELECTROANDES WHICH PURCHASER

--------------------------------------------------------------------------------



WILL ACQUIRE BENEFICIALLY BY REASON OF ITS PURCHASE OF THE INTERESTS ARE BEING
ACQUIRED ON AN “AS IS, WHERE IS, WITH ALL FAULTS,” BASIS AND SELLER EXPRESSLY
DISCLAIMS ANY REPRESENTATION OR WARRANTY OF ANY KIND OR NATURE, EXPRESS OR
IMPLIED RELATED THERETO INCLUDING THOSE AS TO THE CONDITION, VALUE, NEED FOR
REPAIR OR MAINTENANCE, OR QUALITY THEREOF. THE PARTIES HEREBY AGREE, THAT NONE
OF SELLER NOR ANY OF ITS AFFILIATES, REPRESENTATIVES OR OFFICERS HAS MADE OR IS
MAKING ANY REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WRITTEN OR
ORAL (INCLUDING ANY IMPLIED REPRESENTATION OR WARRANTY AS TO THE CONDITION,
STATE OF REPAIR, MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE) WITH RESPECT TO THE PROPERTIES OF ELECTROANDES, OR ANY PART
THEREOF, EXCEPT THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN
ARTICLE III. IN PARTICULAR, AND WITHOUT IN ANY WAY LIMITING THE FOREGOING,
SELLER MAKES NO REPRESENTATION OR WARRANTY TO PURCHASER WITH RESPECT TO ANY
FINANCIAL PROJECTIONS, FORECASTS OR FORWARD LOOKING STATEMENTS OF ANY KIND OR
NATURE WHATSOEVER RELATING TO ELECTROANDES OR THE INTERESTS.

     Section 9.03. Non-Recourse. Except as expressly set forth in this Article
IX, no Representative or Affiliate of any party hereto shall have any Liability
to any other party or any other Person as a result of the breach of any
representation, warranty, covenant, agreement or obligation of such first party.

     Section 9.04. Purchaser’s Indemnity. Subject to Seller’s obligations set
forth in Section 9.05, at the Closing, Purchaser will, as between Purchaser and
Seller, assume all risk of Liabilities known and unknown arising from or
relating to TEC, AenP and Electroandes and their respective Properties from and
after the Closing Date (the “Allocated Liabilities”). Without limiting the
generality of the foregoing, each of Purchaser, TEC, AenP and Electroandes
hereby unconditionally waive and release Seller from, and agree to indemnify,
defend and hold Seller and its Affiliates and Representatives (each, a “Seller
Indemnified Party”) harmless from and against, any and all claims, demands,
causes of action, obligations, Liabilities, costs or expenses with respect to
the Allocated Liabilities, whenever arising or occurring, and whether arising
under Contract, statute, common law or otherwise.

     Section 9.05. Indemnification by Seller.

     (a)      Purchaser and its Affiliates, officers, directors, employees,
agents, successors and assigns (each a “Purchaser Indemnified Party”) shall be
indemnified and held harmless by Seller for and against all losses, damages,
claims, costs and expenses, interest, awards, judgments and penalties (including
reasonable attorneys’ and consultants’ fees and expenses) actually suffered or
incurred by them (hereinafter a “Loss”), arising out of or resulting from the
breach of any representation, warranty or covenant made by Seller contained in
this Agreement (other than the breach of any representation or warranty
concerning Tax matters, which Tax matters are the subject of Sections 9.09
through 9.17) .

--------------------------------------------------------------------------------



     (b)      The Purchaser Indemnified Parties shall be indemnified and held
harmless by Seller for and against all Losses arising out of or relating to AenP
other than any Losses arising out of or resulting from the operation of AenP by
Purchaser or its Affiliates following the Closing.

     Section 9.06. Limits on Indemnification.

     (a)      No claim may be asserted nor may any action be commenced for
breach of any representation or warranty contained herein unless written notice
of such claim or action is received by the Indemnifying Party describing in
reasonable detail the facts and circumstances with respect to the subject matter
of such claim or action on or prior to the date on which the representation or
warranty on which such claim or action is based ceases to survive as set forth
in Section 9.01, irrespective of whether the subject matter of such claim or
action shall have occurred before or after such date.

     (b)      Notwithstanding anything to the contrary contained in this
Agreement:

     (i)      Seller shall not be liable for any claim for indemnification
pursuant to Section 9.05(a) arising out of any breach of a Designated
Representation, unless and until the aggregate amount of indemnifiable Losses
which may be recovered from Seller equals or exceeds $500,000, after which
Seller shall be liable only for those Losses in excess of $500,000;

     (ii)     no Losses forming the basis of any claim for indemnification
pursuant to Section 9.05(a) and arising out of claims for breach of any
Designated Representation may be claimed by any Indemnified Party or shall be
reimbursable by or shall be included in calculating the aggregate Losses set
forth in clause (i) above other than Losses in excess of $100,000 resulting from
any single claim or aggregated claims arising out of the same facts, events or
circumstances;

     (iii)    the maximum amount of indemnifiable Losses which may be recovered
from Seller arising out of or resulting from the causes set forth in Section
9.05 plus Losses indemnifiable under Section 9.11(a) shall:

(1)      in the aggregate never exceed the Purchase Price; and

(2)      be limited to 10% of the Purchase Price in the case of a breach of any
Designated Representations;

     (iv)     no party hereto shall have any liability under any provision of
this Agreement or otherwise for any punitive, incidental, consequential,
exemplary, special or indirect damages, including loss of future revenue or
income, or loss of business reputation or opportunity;

     (v)      no breach by Seller of any representation or warranty contained in
this Agreement shall be deemed to be a breach of this Agreement for any purpose
hereunder (other than Section 7.01), and neither Purchaser nor any Affiliate of
Purchaser shall have any claim or recourse against Seller or its directors,
officers,

--------------------------------------------------------------------------------



employees, Affiliates, controlling persons, agents, advisors or representatives
with respect to such breach if Purchaser or any Affiliate of Purchaser had,
prior to the Closing, actual knowledge of such breach, it being acknowledged
that Purchaser or its relevant Affiliates have actual knowledge of the
Electroandes Information as of September 7, 2007; and

     (vi)      any limitations imposed hereunder on the indemnifiable Losses of
any party shall be of no force and effect to the extent such Losses have been
determined by a final, non-appealable Governmental or Regulatory Rule issued by
a court of competent jurisdiction to have resulted from the fraud, gross
negligence or willful misconduct of the Indemnifying Party.

     (c)     For all purposes of this Article IX, “Losses” shall be net of:

     (i)      any insurance or other recoveries payable to the Indemnified Party
or its Affiliates in connection with the facts giving rise to the right of
indemnification; and

     (ii)     any Tax benefit available to the Indemnified Party or its
Affiliates arising in connection with the accrual, incurrence or payment of any
such Losses (including the net present value of any Tax benefit arising in
subsequent taxable years, calculated using a discount rate of 8% and assuming
the highest applicable combined statutory rate of Tax then in effect).

     Section 9.07. Notice of Loss; Third Party Claims.

     (a)     An Indemnified Party shall give the Indemnifying Party notice of
any matter which an Indemnified Party has determined has given or could give
rise to a right of indemnification under this Agreement within 60 days of such
determination stating the amount of the Loss, if known, the method of
computation thereof, and containing a reference to the provisions of this
Agreement in respect of which such right of indemnification is claimed or
arises.

     (b)      If an Indemnified Party shall receive notice of any action, audit,
claim, demand or assessment (excluding an action, audit, claim, demand or
assessment relating to Taxes which are covered by Section 9.13 hereof) (each, a
“Third Party Claim”) against it which may give rise to a claim for Loss under
this Article IX, within 30 days of the receipt of such notice, the Indemnified
Party shall give the Indemnifying Party written notice of such Third Party
Claim. The Indemnifying Party shall be entitled to assume and control the
defense of such Third Party Claim at its expense and through counsel of its
choice if it gives notice of its intention to do so to the Indemnified Party
within 15 days of the receipt of such written notice from the Indemnified Party.
If the Indemnifying Party elects to undertake any such defense against a Third
Party Claim, the Indemnified Party may participate in such defense at its own
expense. The Indemnified Party shall cooperate with the Indemnifying Party in
such defense and make available to the Indemnifying Party, all witnesses,
pertinent records, materials and information in the Indemnified Party’s
possession or under the Indemnified Party’s control relating thereto. If the
Indemnifying Party elects to direct the defense of any such claim or proceeding,
the

--------------------------------------------------------------------------------



Indemnified Party shall not pay, or permit to be paid, any part of such Third
Party Claim unless the Indemnifying Party consents in writing to such payment or
unless the Indemnifying Party withdraws from the defense of such Third Party
Claim liability or unless a final judgment from which no appeal may be taken by
or on behalf of the Indemnifying Party is entered against the Indemnified Party
for such Third Party Claim. If the Indemnified Party assumes the defense of any
such claims or proceeding pursuant to this Section 9.07 and proposes to settle
such claims or proceeding prior to a final judgment thereon or to forgo any
appeal with respect thereto, then the Indemnified Party shall give the
Indemnifying Party prompt written notice thereof and the Indemnifying Party
shall have the right to participate in or reject such settlement and assume (or
reassume as the case may be) the defense of such claims or proceeding. The
Indemnifying Party shall have the right to settle any Third Party Claim for
which it obtains a release of the Indemnified Party in respect of such Third
Party Claim or to which settlement the Indemnified Party consents in writing,
such consent not to be unreasonably withheld or delayed.

     Section 9.08. Remedies. The parties hereto acknowledge and agree that (a)
following the Closing, the indemnification provisions hereof shall be the sole
and exclusive remedies of the parties hereto for any breach by the other party
of the representations and warranties in this Agreement and (b) notwithstanding
anything herein to the contrary, no breach of any representation or warranty
contained herein shall give rise to any right on the part of the parties hereto
after the consummation of the purchase and sale of the Interests to rescind this
Agreement or any of the transactions contemplated hereby. Each party hereto
shall take all reasonable steps to mitigate its Losses upon and after becoming
aware of any event which could reasonably be expected to give rise to any
Losses.

     Section 9.09. Tax Matters. Notwithstanding anything to the contrary herein,
no party hereto shall be entitled to indemnification for any and all Tax matters
except as expressly provided in Sections 9.10 and 9.11.

     Section 9.10. Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration and other such Taxes and fees (including any penalties and interest
but excluding Capital Gain Tax) (“Transfer Taxes”) incurred in connection with
this Agreement and the transactions contemplated hereby, if any, shall be paid
by Purchaser when due, and Purchaser shall file all necessary Tax Returns and
other documentation with respect to any such Transfer Taxes, and, if required by
Law of any Governmental or Regulatory Authority of any country, Seller will, and
will cause TEC and its Affiliates to, join in the execution of any such Tax
Returns and other documentation and will cooperate with Purchaser to take such
commercially reasonable actions as will minimize or reduce the amount of such
transfer Taxes.

     Section 9.11. Tax Indemnities.

     (a)      From and after the Closing, Seller agrees to indemnify Purchaser
against all Indemnified Taxes other than those reserved for in the Electroandes
Financial Statements.

     (b)      Purchaser shall indemnify and hold harmless Seller and its
Affiliates from and against (i) any Taxes of TEC, AenP or Electroandes (other
than Indemnified Taxes), and (ii) any and all Taxes arising from or in
connection with any breach by Purchaser of any of its covenants or obligations
under this Agreement.

--------------------------------------------------------------------------------



     (c)      In the case of Taxes of TEC, AenP or Electroandes that are payable
with respect to a Straddle Period, the portion of any such Tax that is allocable
to the portion of the taxable period ending on the date of the Closing shall be:

     (i)      in the case of Taxes that are either (x) based upon or related to
income or receipts or (y) imposed in connection with any sale or other transfer
or assignment of property (real or personal, tangible or intangible) deemed
equal to the amount which would be payable (after giving effect to amounts which
may be deducted from or offset against such Taxes) if the taxable period ended
on the date of the Closing; and

     (ii)     in the case of Taxes imposed on a periodic basis, such shall be
deemed to be the amount of such Taxes for the entire Straddle Period (after
giving effect to amounts which may be deducted from or offset against such
Taxes) (or, in the case of such Taxes determined on an arrears basis, the amount
of such Taxes for the immediately preceding period), multiplied by a fraction
the numerator of which is the number of days in the period ending on the date of
the Closing and the denominator of which is the number of days in the entire
Straddle Period. In the case of any Tax based upon or measured by capital
(including net worth or long-term debt) or intangibles, any amount thereof
required to be allocated under this Section 9.11(b) shall be computed by
reference to the level of such items on the date of the Closing.

     (d)      Payment by the Indemnifying Party of any amount due under this
Section 9.11 shall be made within 10 days following written notice by the
Indemnified Party that payment of such amounts to the appropriate taxing
authority is due; provided, however, that Purchaser shall comply with its
obligation to notify promptly Seller under Section 9.13(a); and provided
further, that the Indemnifying Party shall not be required to make any payment
earlier than two days before it is due to the appropriate taxing authority.
Notwithstanding anything to the contrary herein, if Seller receives an
assessment or other notice of Taxes due with respect to TEC, AenP or
Electroandes for which Seller is not responsible, in whole or in part, pursuant
to paragraph (a) of this Section 9.11, then Purchaser shall pay such Taxes, or
if Seller pays such Taxes, then Purchaser or TEC shall pay to Seller the amount
of such Taxes for which Seller is not responsible within 5 days following such
payment. In the case of a Tax that is contested in accordance with the
provisions of Section 9.13, payment of the Tax to the appropriate taxing
authority will be considered to be due no earlier than the date a final
determination to such effect is made by the appropriate taxing authority or
court.

     (e)      Notwithstanding anything to the contrary contained in this
Agreement, Sellers shall not be liable for any claim for indemnification
pursuant to Section 9.11(a) with respect to any Tax Return unless and until the
aggregate amount of indemnifiable Taxes which may be recovered from Seller
equals or exceeds $100,000 with respect to such Tax Return.

     Section 9.12. Tax Refunds and Tax Benefits.

     (a)      Any Tax refund, credit or similar benefit (including any interest
paid or credited with respect thereto) relating to Indemnified Taxes shall be
the property of Seller, and if received by Purchaser, AenP or TEC shall be paid
over promptly to Seller. Any credit, refund or similar benefit resulting from an
overpayment of Taxes of TEC, AenP or Electroandes for a

--------------------------------------------------------------------------------



Straddle Period shall be prorated based upon the method employed in Section
9.1l(c) taking into account the type of Tax to which the refund relates.
Purchaser shall, if Seller so requests and at Seller’s expense, cause TEC, AenP,
Electroandes or other relevant entity to file for and use reasonable commercial
efforts to obtain and expedite the receipt of any refund to which Seller is
entitled under this Section 9.12. Purchaser shall permit Seller to participate
in the prosecution of any such refund claim.

     (b)      Any amount otherwise payable by Seller under Section 9.11 shall be
reduced by any Tax benefit available to Purchaser, AenP, TEC or Electroandes
arising in connection with any underlying adjustment resulting in the obligation
of Purchaser, AenP Electroandes or TEC to pay Taxes or other amounts for which
Seller is responsible under Section 9.11 or the accrual or payment of such Taxes
(including the net present value of any Tax benefit relating to subsequent
taxable years, calculated using a discount rate of 8% and assuming the highest
applicable combined statutory rate of Tax then in effect).

     (c)      Any amount otherwise payable by Purchaser under Section 9.11 shall
be reduced by any Tax benefit available to Seller arising in connection with any
underlying adjustment resulting in the obligation of Seller to pay Taxes or
other amounts for which Purchaser is responsible under Section 9.11 or the
accrual or payment of such Taxes (including the net present value of any Tax
benefit relating to subsequent taxable years, calculated using a discount rate
of 8% and assuming the highest applicable combined statutory rate of Tax then in
effect).

     Section 9.13. Contests.

     (a)      After the Closing, Purchaser shall promptly notify Seller in
writing of the proposed assessment or the commencement of any Tax audit or
administrative or judicial proceeding or of any demand or claim on TEC, AenP, or
Electroandes which, if determined adversely to the taxpayer or after the lapse
of time, could be grounds for indemnification by Seller under Section 9.11. Such
notice shall contain factual information (to the extent known to Purchaser)
describing the asserted Tax liability in reasonable detail and shall include
copies of any notice or other document received from any taxing authority in
respect of any such asserted Tax liability. If Purchaser fails to give Seller
prompt notice of an asserted Tax liability as required by this Section 9.13,
then Seller shall not have any obligation to indemnify for any loss arising out
of such asserted Tax liability, but only to the extent that failure to give such
notice results in a detriment to Seller.

     (b)      In the case of a Tax audit or administrative or judicial
proceeding (a “Contest”) that relates to Indemnified Taxes, Seller shall have
the sole right, at its expense, to control the conduct of such Contest. Seller
shall consult with Purchaser and shall keep Purchaser reasonably informed with
respect to any such Contest.

     (c)      With respect to Straddle Periods, Seller may elect to direct and
control, through counsel of its own choosing, any Contest involving any asserted
Tax liability with respect to which indemnity may be sought from Seller pursuant
to Section 9.11. If Seller elects to direct a Contest, Seller shall within 90
days of receipt of the notice of asserted Tax liability notify Purchaser of its
intent to do so, and Purchaser shall cooperate and shall cause AenP, TEC

--------------------------------------------------------------------------------



and Electroandes to cooperate fully, in such Contest. If Seller elects not to
direct the Contest, Purchaser may assume control of such Contest (at Purchaser’s
expense). However, in such case, none of Purchaser, AenP, TEC or Electroandes
may settle or compromise any asserted liability without prior written consent of
Seller; provided, however, that consent to settlement or compromise shall not be
unreasonably withheld. In any event, Seller may participate in the Contest.

     (d)      Purchaser and Seller agree to cooperate, and Purchaser agrees to
cause AenP, TEC and Electroandes to cooperate, in the defense against or
compromise of any claim in any Contest.

     Section 9.14. Preparation of Tax Returns.

     (a)      Seller shall prepare and file all TEC, AenP and Electroandes Tax
Returns relating to Pre-Closing Periods.

     (b)      Purchaser shall prepare and file all Tax Returns that relate to
TEC, AenP and Electroandes for Straddle Periods, it being understood that all
Taxes shown as due and payable on such Tax Returns shall be the responsibility
of Purchaser (including any Taxes reserved for on the Electroandes Financial
Statements), except for such Taxes which are the responsibility of Seller
pursuant to Section 9.11(c) . Such Tax Returns shall be prepared on a basis
consistent with those prepared for prior taxable periods unless a different
treatment of any item is required by an intervening change in Law. With respect
to any Tax Return required to be filed with respect to TEC, AenP or Electroandes
for a Straddle Period and as to which Taxes are allocable to Seller under
Section 9.11 hereof, Purchaser shall provide Seller and its authorized
representative with a copy of such completed Tax Return and a statement (with
which Purchaser will make available supporting schedules and information)
certifying the amount of Tax shown on such Tax Return that is allocable to
Seller pursuant to Section 9.11 at least 20 days prior to the due date
(including any extension thereof) for filing of such Tax Return. Seller and
Purchaser agree to consult and to attempt in good faith to resolve any issues
arising as a result of the review of such Tax Return and statement by Seller or
its authorized representative. In preparing Tax Returns pursuant to this Section
9.14(b), Purchaser shall not make any material change in any express or deemed
Tax election without the prior written consent of the Seller.

     Section 9.15. Tax Cooperation and Exchange of Information. Seller and
Purchaser shall provide each other with such cooperation and information as
either of them reasonably may request of the other (and Purchaser shall cause
AenP, TEC and Electroandes to provide such cooperation and information) in
filing any Tax Return, amended Tax Return or claim for refund, determining a
liability for Taxes or a right to a refund of Taxes or participating in or
conducting any audit or other proceeding in respect of Taxes. Such cooperation
and information shall include providing copies of relevant Tax Returns or
portions thereof, together with related work papers and documents relating to
rulings or other determinations by taxing authorities. Seller and Purchaser
shall make themselves (and their respective employees) reasonably available on a
mutually convenient basis to provide explanations of any documents or
information provided under this Section 9.15. Notwithstanding anything to the
contrary in Section 2.02, each of AenP, TEC, Electroandes, Seller and Purchaser
shall retain all Tax Returns, work papers and all material records or other
documents in its possession (or in the possession of

--------------------------------------------------------------------------------



its Affiliates) relating to Tax matters of AenP, TEC or Electroandes for any
taxable period that includes the date of the Closing and for all prior taxable
periods until the later of (i) the expiration of the statute of limitations of
the taxable periods to which such Tax Returns and other documents relate,
without regard to extensions or (ii) 6 years following the due date (without
extension) for such Tax Returns. After such time, before AenP, TEC, Electroandes
Seller or Purchaser shall dispose of any such documents in its possession (or in
the possession of its Affiliates), the other parties hereto shall be given an
opportunity, after 90 days prior written notice, to remove and retain all or any
part of such documents as any other party may select. Any information obtained
under this Section 9.15 shall be kept confidential, except as may be otherwise
necessary in connection with the filing of Tax Returns or claims for refund or
in conducting an audit or other proceeding.

     Section 9.16. Tax Covenants.

     (a)      Neither Purchaser nor any Affiliate of Purchaser shall take, or
cause or permit AenP, TEC or Electroandes to take, any action or omit to take
any action which reasonably could be expected to increase Seller’s or any of its
Affiliates’ liability for Taxes, except to the extent required by a final
determination by the relevant Governmental or Regulatory Authority.

     (b)      Neither Purchaser nor any Affiliate of Purchaser shall amend,
refile or otherwise modify, or cause or permit AenP, TEC or Electroandes to
amend, refile or otherwise modify, any Tax election or Tax Return with respect
to any taxable period (or portion of any taxable period) ending on or before the
date of the Closing without the prior written consent of Seller, except to the
extent required by a final determination by the relevant Governmental or
Regulatory Authority.

     Section 9.17. Tax Treatment.

     (a)      For Tax purposes, the parties agree to treat all payments made
under this Article IX, under any other indemnity provisions contained in this
Agreement, and for breaches of representations, warranties, covenants or
agreements as adjustments to the Purchase Price.

     (b)      Notwithstanding any provision in this Agreement to the contrary,
the covenants and agreements of the parties hereto contained in this Article IX
concerning Taxes shall survive the Closing and shall remain in full force until
the expiration of the applicable statutes of limitations for the Taxes in
question (taking into account any extensions or waivers thereof), and, following
the Closing, none of Purchaser, Electroandes, TEC, AenP or any of their
Affiliates shall be permitted to (i) waive any protection afforded by any
statute of limitations applicable to TEC, AenP or Electroandes or (ii) grant,
consent or acquiesce to any extension for any Governmental or Regulatory
Authority to commence, proceed with, or appeal any Action or Proceeding in any
of the foregoing cases without the prior written consent of Seller.

     Section 9.18. Other Sources. Payments by Seller under this Article IX shall
be limited to the amount of any liability or damage that remains after deducting
therefrom any indemnity, contribution or other similar payment recoverable by
Purchaser, AenP, TEC or Electroandes from any third party with respect thereto.

--------------------------------------------------------------------------------



ARTICLE X

TERMINATION

     Section 10.01. Termination. As a party’s sole right and remedy (except as
provided in Section 10.01(c)(iii) below) before Closing occurs, this Agreement
may be terminated at any time (including with respect to TEC, Electroandes and
Purchaser Parent) upon written notice:

     (a)      by either Seller or Purchaser if any Governmental or Regulatory
Authority shall have issued an Order or taken any other action restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated by this Agreement, which Order or other action shall have become
final and non-appealable;

     (b)      by Purchaser:

     (i)      if there has been a breach by Seller of any representation,
warranty, covenant or agreement contained in this Agreement which would result
in a failure of a condition set forth in Section 7.01 or 7.02 and such is not
cured within 90 days after Purchaser has given detailed written notice thereof
to Seller; or

     (ii)     if for any reason the Closing has not occurred on or before March
17, 2008 and the failure of Closing to occur is not caused by a breach of this
Agreement by Purchaser;

     (c)      by Seller:

     (i)      if there has been a breach by Purchaser of any representation,
warranty, covenant or agreement contained in this Agreement which would result
in a failure of a condition set forth in Section 8.01 or 8.02 and such is not
cured within 90 days after the date Seller has given detailed written notice
thereof to Purchaser;

     (ii)     if for any reason the Closing has not occurred on or before March
17, 2008 and the failure of Closing to occur is not caused by a breach of this
Agreement by Seller; or

     (iii)    in case of a Funding Violation in which case Seller shall be
entitled to be reimbursed by Purchaser all of Seller’s costs incurred in
connection with the preparation and negotiation of this Agreement.

     Section 10.02. Effect of Termination. If this Agreement is validly
terminated pursuant to Section 10.01, this Agreement will forthwith become null
and void, and there will be no liability or obligation on the part of either
Seller, TEC, Purchaser Parent, Electroandes or Purchaser (or any of their
respective Representatives or Affiliates) in respect of this Agreement, except
that the provisions of Sections 10.01(c)(iii), 11.02 and 11.03 will continue to
apply following any termination. In the event this Agreement is terminated, upon
the request of any

--------------------------------------------------------------------------------



party hereto, the other parties will, and will cause their Affiliates and their
respective Representatives to, promptly (and in no event later than 5 Business
Days after such request) redeliver or destroy, or cause to be redelivered or
destroyed, all copies of documents and information furnished by such other party
in connection with this Agreement or the sale of the Interests under this
Agreement and destroy or cause to be destroyed all notes, memoranda, summaries,
analyses, compilations and other writings related to or based on such
information or documents prepared by the party furnished with such documents and
information or its Representatives.

ARTICLE XI

MISCELLANEOUS

     Section 11.01. Entire Agreement. This Agreement, the Confidentiality
Agreement and the Side Letter supersede all prior discussions and agreements
between the parties and their Affiliates with respect to the subject matter
hereof and thereof, and contain the sole and entire agreement between the
parties hereto and thereto with respect to the subject matter hereof and
thereof.

     Section 11.02. Expenses. Except as otherwise provided in this Agreement,
whether or not the transactions contemplated by this Agreement are consummated,
each party will pay its own costs and expenses incurred in connection with the
negotiation and execution of this Agreement and the sale of the Interests.

     Section 11.03. Confidentiality. If the Closing occurs, the Confidentiality
Agreement shall terminate at, from and after the Closing Date, and Seller will
use commercially reasonable efforts to hold in confidence all information and
documents relating to TEC and Electroandes; provided, however, that nothing in
this sentence shall limit the disclosure by Seller of any information:

     (a)      to the extent required by Law or judicial process of any
Governmental or Regulatory Authority; provided, however, that, if permitted by
Law, each party agrees to give the other party prior notice of such disclosure
in sufficient time to permit such other party to obtain a protective order
should it so determine;

     (b)      in connection with any litigation to which it is a party;
provided, however, that such party has taken reasonable actions to limit the
scope and degree of disclosure in any such litigation;

     (c)      in an Action or Proceeding before a Governmental or Regulatory
Authority of any country brought by a party in pursuit of its rights or in the
exercise of its remedies under this Agreement;

     (d)      to the extent that such documents or information can be shown to
have come within the public domain through no action or omission of Seller; and

     (e)      to its Affiliates that agree to comply with the provisions of this
Section 11.03.

--------------------------------------------------------------------------------



     Section 11.04. Announcements. No press or other public announcement, or
public statement or comment in response to any inquiry, relating to the
transactions contemplated by this Agreement or the terms hereof shall be issued
or made by any party hereto without the prior written approval of the other
parties hereto; provided, however, that a press release or other public
announcement, regulatory filing, statement or comment made without such approval
shall not be in violation of this Section 11.04 if it is made in order for a
party or any of its Affiliates to comply with applicable laws or stock exchange
rules; and provided further, that in all instances prompt advance written notice
to the other parties hereto from the disseminating party shall be given with
respect to any such release, announcement, statement or comment. Each party
shall inform its Affiliates of the requirements set forth in this Section 11.04
and shall ensure compliance with the provisions of this Section 11.04 by such
Affiliates.

     Section 11.05. No Waiver. No failure on the part of any party to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
remedy, power or privilege under this Agreement shall operate as a waiver of
such right, remedy, power or privilege, nor shall any single or partial exercise
of any right, remedy, power or privilege under this Agreement preclude any other
or further exercise of any such right, remedy, power or privilege or the
exercise of any other right, remedy, power or privilege.

     Section 11.06. Amendments. Any provision of this Agreement may be modified,
supplemented or waived only by an instrument in writing duly executed by Seller
and Purchaser. Any such modification, supplement or waiver shall be for such
period and subject to such conditions as shall be specified in the instrument
effecting the same and shall be binding upon each of Seller and Purchaser, and
any such waiver shall be effective only in the specific instance and for the
purposes for which given.

     Section 11.07. Addresses for Notices. All notices and other communications
required or permitted to be given or made under this Agreement shall be given or
made in writing, by physical (including by mail or courier) or facsimile or
electronic mail delivery to the address specified below or such other address as
shall be designated in a notice in writing. Notices will be effective upon
receipt.

If to Seller:

PSEG Americas Ltd.
c/o Public Service Enterprise Group Incorporated
80 Park Plaza, T-5A
Newark, NJ 07102
Attn: David Falck
Tel: 973-430-7947
Facsimile No. 973-642-8111
Email: david.falck@pseg.com

If to Purchaser:

SN Power Peru Holding S.R.L.
Alfredo Salazar 409

--------------------------------------------------------------------------------



Miraflores Lima
Attn: General Manager
Facsimile No.: 511-221-0466
Email: aormeño@cahua.com.pe

If to Purchaser Parent:

Stratkraft Norfund Power Invest AS
Lilleakerveien 6
P.O. Box 200
Lilleaker, N-0216
Oslo, Norway
Attn: Chief Executive Officer
Facsimile No.: 004724068621
Email: oistein.andresen@snpower.no

If to Electroandes:

Electroandes S.A.
Avenida Canaval y Moreyra No. 380
Piso 20, San Isidro
Attn: María Elena Blume
Facsimile No.:
Email: mblume@electroandes.com.pe

with copies to:

Estudio Echecopar
Av. de la Floresta 497, Piso 5
San Borja, Lima 41 – Perú
Attn: Agustín de la Puente
Facsimile No.: 011-511- 372-7171
Email: Agustin.delapuente@echecopar.com.pe

and

Rodrigo, Elías & Medrano Abogados
Av. San Felipe 758
Lima 11, Peru
Attn: Humberto Medrano
Facsimile No.:
Email: hmedrano@estudiorodrigo.com

If to TEC:

Attn: Adrian Pope

--------------------------------------------------------------------------------



Po. Box 309
Grand Cayman
KY 1 1104
Cayman Islands
Facsimile No.: 345 949 8066
Email: adrian.pope@maplesandcalder.com

     Section 11.08. Necessary Funds; Purchaser Parent Guaranty.

     (a)      Purchaser Parent and Purchaser shall deliver to Seller, in
accordance with the terms of the Side Letter, evidence satisfactory to Seller
that the Necessary Funds are available in the deposit accounts maintained by
Purchaser Parent and its wholly owned subsidiaries. Purchaser Parent shall not,
and shall not permit any other Person to, (i) withdraw, dividend, transfer,
remove or otherwise make unavailable all or any portion of the Necessary Funds
from such accounts at any time prior to the Closing, or (ii) prior to the
Closing, invest any of the Necessary Funds, other than in money market accounts,
certificates of deposit, bank repurchase agreements or banker’s acceptances of,
or demand deposits with, commercial banks with capital exceeding $1 billion or
in commercial paper obligations rated A-1 or P-1 or better by Moody’s Investors
Service, Inc. or Standard & Poor’s Corporation, respectively; provided, however,
that Purchaser Parent shall make the Necessary Funds available to Purchaser as
necessary for Purchaser to pay the Purchase Price and all other amounts payable
pursuant to this Agreement in accordance with the terms and conditions hereof or
otherwise necessary to consummate all the transactions contemplated hereby.

     (b)      Purchaser Parent unconditionally guarantees the performance when
due by Purchaser of all of Purchaser’s obligations under this Agreement. To the
extent permitted by applicable Law of any Governmental or Regulatory Authority,
Purchaser Parent hereby waives all defenses of a surety or guarantor to which it
may be entitled. Purchaser Parent hereby waives notice of all of Purchaser’s
obligations and the acceptance of this guaranty by Seller. Purchaser Parent
hereby waives protest, presentment, demand for payment, notice of default or
non-payment and notice of dishonor. This shall be a continuing guaranty and
Seller shall not be obliged to exhaust its recourse against Purchaser or any
guaranty or security that it may hold before being entitled to performance from
Purchaser Parent of the obligations hereby guaranteed. This is a guaranty of
payment and not merely collection. This guaranty is irrevocable. Purchaser
Parent further agrees that in the event any payment made by Purchaser under this
Agreement in respect of any obligation of Purchaser hereunder is recovered from,
or repaid by, Seller, in whole or in part in any bankruptcy, insolvency, or
similar proceeding instituted by or against Purchaser, this guaranty shall
continue to be fully applicable to such obligation or be reinstated to the same
extent as though the payment so recovered or repaid had never been originally
made on such obligation. Purchaser Parent agrees that it will not exercise any
rights of subrogation that it may acquire due to its payment of an obligation of
Purchaser unless and until Seller shall have been paid in full hereunder. In the
event that Purchaser Parent shall receive any payment on account of such rights
of subrogation while any portion of the obligations guaranteed hereby remains
outstanding, Purchaser Parent agrees to pay all such amounts so received to
Seller to be applied to the payment of the obligations payable hereunder. Any
action to enforce this guaranty must be bought in the courts referred to in the
first sentence of Section 11.14 and all the provisions of Sections 11.13, 11.14,
and 11.15 shall apply to this guaranty. Purchaser Parent hereby represents

--------------------------------------------------------------------------------



and warrants that (i) it is duly organized and validly existing under the Laws
of the Governmental or Regulatory Authorities of its jurisdiction of
organization and has all necessary power (corporate or otherwise) and authority
to enter into the guaranty set forth in this Agreement and to carry out its
obligations under this guaranty and (ii) the guaranty contained in this
Agreement has been duly executed and delivered by Purchaser Parent, and
(assuming due authorization, execution and delivery by Seller) this guaranty
constitutes a legal, valid and binding obligation of Purchaser Parent
enforceable against Purchaser Parent in accordance with its terms, subject to
the effect of any applicable bankruptcy, reorganization, insolvency, moratorium
or similar laws affecting creditors’ rights generally. The provisions of this
Section 11.08 shall not subject Purchaser Parent to any greater liability than
that for which Purchaser would have been liable, and Purchaser Parent shall be
entitled to rely upon any right of set off, counterclaim or other equitable
claim under this Agreement on which Purchaser would have been entitled to rely.
All references to Purchaser in this Section 11.08(b) are deemed to be references
to any permitted assignee of Purchaser. The provisions of this Section 11.08(b)
shall terminate upon any termination of this Agreement.

     Section 11.09. Seller Parent Guaranty. Seller Parent unconditionally
guarantees the performance when due by Seller of all of Seller’s obligations
under this Agreement. To the extent permitted by applicable Law of any
Governmental or Regulatory Authority, Seller Parent hereby waives all defenses
of a surety or guarantor to which it may be entitled. Seller Parent hereby
waives notice of all of Seller’s obligations and the acceptance of this guaranty
by Purchaser. Seller Parent hereby waives protest, presentment, demand for
payment, notice of default or non-payment and notice of dishonor. This shall be
a continuing guaranty and Purchaser shall not be obliged to exhaust its recourse
against Seller or any guaranty or security that it may hold before being
entitled to performance from Seller Parent of the obligations hereby guaranteed.
This is a guaranty of payment and not merely collection. This guaranty is
irrevocable. Seller Parent further agrees that in the event any payment made by
Seller under this Agreement in respect of any obligation of Seller hereunder is
recovered from, or repaid by, Purchaser, in whole or in part in any bankruptcy,
insolvency, or similar proceeding instituted by or against Seller, this guaranty
shall continue to be fully applicable to such obligation or be reinstated to the
same extent as though the payment so recovered or repaid had never been
originally made on such obligation. Seller Parent agrees that it will not
exercise any rights of subrogation that it may acquire due to its payment of an
obligation of Seller unless and until Purchaser shall have been paid in full
hereunder. In the event that Seller Parent shall receive any payment on account
of such rights of subrogation while any portion of the obligations guaranteed
hereby remains outstanding, Seller Parent agrees to pay all such amounts so
received to Purchaser to be applied to the payment of the obligations payable
hereunder. Any action to enforce this guaranty must be bought in the courts
referred to in the first sentence of Section 11.14 and all the provisions of
Sections 11.13, 11.14, and 11.15 shall apply to this guaranty. Seller Parent
hereby represents and warrants that (i) it is duly organized and validly
existing under the Laws of the Governmental or Regulatory Authorities of its
jurisdiction of organization and has all necessary power (corporate or
otherwise) and authority to enter into the guaranty set forth in this Agreement
and to carry out its obligations under this guaranty and (ii) the guaranty
contained in this Agreement has been duly executed and delivered by Seller
Parent, and (assuming due authorization, execution and delivery by Purchaser)
this guaranty constitutes a legal, valid and binding obligation of Seller Parent
enforceable against Seller Parent in accordance with its terms, subject to the
effect of any applicable bankruptcy, reorganization,

--------------------------------------------------------------------------------



insolvency, moratorium or similar laws affecting creditors’ rights generally.
The provisions of this Section 11.09 shall not subject Seller Parent to any
greater liability than that for which Seller would have been liable, and Seller
Parent shall be entitled to rely upon any right of set off, counterclaim or
other equitable claim under this Agreement on which Seller would have been
entitled to rely. The provisions of this Section 11.09 shall terminate upon any
termination of this Agreement.

     Section 11.10. Captions. The captions and section headings appearing in
this Agreement are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

     Section 11.11. Assignment. The obligations of the parties under this
Agreement are not assignable without the prior written consent of all of the
other parties, which any such party may withhold in its discretion; provided,
however, that Purchaser may assign this Agreement to a wholly owned subsidiary
of Purchaser without such consent. No such assignment by Purchaser shall relieve
Purchaser of its obligations under this Agreement.

     Section 11.12. Counterparts. This Agreement may be executed by facsimile or
portable document format (“.pdf”) in any number of counterparts, each of which
shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument, and any of the parties to this Agreement
may execute this Agreement by signing any such counterpart.

     Section 11.13. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

     Section 11.14. Consent to Jurisdiction.

     (a)      For all purposes of this Agreement, and for all purposes of any
Action or Proceedings of the Governmental or Regulatory Authority of any country
arising out of or relating to the transactions contemplated hereby or for
recognition or enforcement of any judgment, each party hereto submits to the
exclusive jurisdiction of the courts of the State of New York and the federal
courts of the United States sitting in New York County, and hereby irrevocably
and unconditionally agrees that any such Action or Proceeding must be heard and
determined in such New York court or, to the extent permitted by law, in such
federal court. Each party hereto agrees that a final judgment in any such Action
or Proceeding may be enforced in any other jurisdiction by suit on the judgment
or in any other manner provided by law.

     (b)      Each party hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so any objection which it may
now or hereafter have to the laying of venue of any Action or Proceeding arising
out of or relating to this Agreement or any related matter in any New York state
or federal court located in New York County and the defense of an inconvenient
forum to the maintenance of such Action or Proceeding in any such court.

--------------------------------------------------------------------------------



     (c)      Each party hereto irrevocably consents to service of process by
registered mail, return receipt requested, as provided in Section 11.07. Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by law.

     Section 11.15. Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY
LAW, EACH PARTY HERETO HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY LEGAL
ACTION TO ENFORCE OR INTERPRET THE PROVISIONS OF THIS AGREEMENT OR THAT
OTHERWISE RELATES TO THIS AGREEMENT.

     Section 11.16. Time. Time is of the essence.

     Section 11.17. Markings. Neither Purchaser nor any of its Affiliates shall
use or acquire any interest in the names, logos, markings, or trademarks of
Seller or any of its Affiliates other than those of Electroandes.

     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
the duly authorized officer of each party hereto as of the date first above
written.

PSEG AMERICAS LTD.

By: _/s/ Nelson Garcez______________
Name: Nelson Garcez
Title: Vice President

SN POWER PERU HOLDING S.R.L.

By: _/s/ Øistein Andresen ____________
Name: Øistein Andresen
Title: Authorized Signatory

By:
Name:
Title:

(solely for the purposes of Sections 2.07 and 9.04)
ELECTROANDES S.A.

--------------------------------------------------------------------------------



By: __/s/ Mark Hoffmann Rosas
Name: Mark Hoffmann Rosas
Title: General Manager

TRANSAMERICA ENERGY COMPANY

By: _/s/ Nelson Garcez______________
Name: Nelson Garcez
Title: Vice President

--------------------------------------------------------------------------------



(solely for the purposes of Section 11.08)
STATKRAFT NORFUND POWER INVEST AS

By: _/s/ Øistein Andresen ____________
Name: Øistein Andresen
Title: Chief Executive Officer

(solely for the purposes of Section 11.09)
PSEG GLOBAL L.L.C.

By: _/s/ Nelson Garcez______________
Name: Nelson Garcez
Title: Vice President

--------------------------------------------------------------------------------